Exhibit 10.12






LEASE


Confidential Materials Omitted and Filed Separately with the
U.S. Securities and Exchange Commission
Confidential Portions denoted by [***]


NOTICE:


The submission of this document for examination does not constitute an option or
offer to lease space at the Property.  This document shall have no binding
effect on the parties unless executed by the Landlord and the executed copy is
delivered to the Tenant.
 
 
Cover Page 1 of 1

--------------------------------------------------------------------------------

 
 
LEASE


This Lease is made this 20th day of January, 2014 by and between U.S. Bank
National Association, as Trustee, [***] (“Landlord”) and ADMA Bio Centers
Georgia Inc., a Delaware corporation (“Tenant”).


WITNESSETH:


1.
BASIC LEASE PROVISIONS:



THESE BASIC LEASE PROVISIONS ARE ALL SUBJECT TO, AND IN SOME CASES FURTHER
DEFINED, CLARIFIED, AND AUGMENTED, AS PROVIDED THROUGHOUT THE BODY OF THE LEASE
BELOW AND, IN SOME CASES, AS ALSO PROVIDED IN THE ATTACHMENTS TO THIS LEASE.


1.1.
Property Name:
Address:
 
Premises’ Unit/Suite No.:
[***]
[***]
Marietta, Georgia 30067
Suites [***] and [***]

                                           
1.2.
Area of Premises:  Approximately [***] square feet of Net Rentable Area (for
Suite [***]) and approximately [***] square feet of Net Rentable Area (for Suite
[***]) as reflected on the site plan attached hereto as Schedule 1 (and
attachments thereto) (collectively, Suite [***] and Suite [***] are also called
the “Premises”). Landlord contemplates that it shall tender the Premises in
their “AS IS” condition; and Tenant agrees to accept the Premises in an “AS IS”
condition and acknowledges that no representations with respect to the condition
of the Premises have been made by Landlord.



1.3.
Tenant’s Percentage Share:  [***]% (for Suite [***]) and [***]% (for Suite
[***]) (collectively, [***]% as the “Tenant’s Percentage Share” hereunder) (said
Percentage Share shall be adjusted in direct mathematical proportion to the
change, in the event the rentable area of the Property is increased or
decreased).



 
Based upon Premises of [***] square feet of Net Rentable Area (for Suite [***])
and based upon Premises of [***] square feet of Net Rentable Area (for Suite
[***]) in a Property of [***] square feet of Net Rentable Area.



1.4.
Commencement Date of Lease: The date of initial tender of possession (also
herein called the “Tender Date”), which Landlord advises should be: February 1,
2014 (provided, the parties acknowledge that Landlord estimates it shall
initially tender possession of the Premises on such date, but subject to the
following). However, in the event initial tender of possession is delayed beyond
such initially specified or expected date, to a later date (“Later Date of
Tender”), then the Commencement Date of Lease shall be such actual date of
initial tender and the Rent Commencement Date defined below, the Expiration Date
of Lease, and the Abatement Period End Date, each as defined or set forth below,
shall each be extended to a new date which is the same number of days thereafter
(in each case), as the number of days that the Later Date of Tender falls after
the date initially specified above; provided, however, in the event the Later
Date of Tender is more than sixty (60) days past the Effective Date of this
Lease, then Tenant may terminate this Lease by written notice to Landlord if
such notice is given within ten (10) days after the conclusion of such sixty
(60) day period, time being strictly of the essence; failing which no further
right of termination under this Paragraph 1.4 provision shall exist.



 
Following the tender of possession of Premises to Tenant, Tenant and Landlord
shall promptly execute and deliver to a written memorandum reflecting the date
of initial occupancy and confirming the Commencement Date, Rent Commencement
Date, Expiration Date of the Lease and the Abatement Period End Date and such
other information as Landlord may reasonably request.



1.5. 
Expiration Date of Lease:  January 31, 2024.



1.6.
Rent Commencement: February 1, 2014 (“Rent Commencement Date”). Tenant agrees to
accept the Premises in an “as is” condition and acknowledges that no
representations with respect to the condition of the Premises have been made by
Landlord. Notwithstanding the foregoing, Landlord conditionally waives the
obligation of Tenant to pay the installment of Basic Rent (“Abated Rent”)
attributable to the period (“Abatement Period”) which commences upon the Rent
Commencement Date and which concludes on January 31, 2015 ("Abatement Period End
Date"), conditioned upon Tenant complying in good faith with its obligations
under this Lease and remaining free of any Event of Default.  The first month’s
payable rent required by this Lease to be paid upon initial execution of this
Lease shall be held in accordance with Section 24 of this Lease until such rents
are applied toward rents hereunder due after the foregoing Abatement Period has
transpired. Tenant’s obligation to pay all other charges including its Tenant’s
Percentage Share of Operating Expenses and any other item of additional rent due
under the Lease shall not be abated during the Abatement Period and shall be due
and payable in full as otherwise specified in this Lease without reference to
any such abatement.

 
 
Page 2

--------------------------------------------------------------------------------

 
 
1.7.
Basic Rent:  Initially: [***] per annum, payable in equal monthly installments
of [***] per month (subject to the above Abatement Period). Subject to
adjustment(s) as provided in Section 1.16 below.



1.8.
Percentage Rent:  Intentionally omitted.



1.9.
Security Deposit: Security Deposit:  [***]. Payable upon execution and
submission of the Lease to Landlord, together with the first month’s payable
installment of Basic Rent of [***] plus applicable sales tax due thereon (if
any) (such first month’s installment to be held by Landlord under the terms of
Section 24 of this Lease until applied toward such rental obligation).



1.10.
Permitted Use:  Tenant covenants and agrees to use, occupy and during normal
business hours operate the Premises for the collection, storage, research and
distribution of blood products and for general office use ancillary thereto, and
for no other purposes and under no other name without the prior written consent
of Landlord; and notwithstanding anything else herein, subject to and not in
violation of, and Tenant shall abide by and not violate, the terms, conditions,
restrictions, exclusives and limitations set out on Schedule 5 attached and made
a part hereof.  Tenant agrees to use the Premises in a careful, safe and proper
manner, and not to use or permit the Premises to be used for any purposes
prohibited by applicable federal, state, county, municipal on other governmental
laws, codes, rules and regulations. Tenant shall specifically provide by
separate lawful service provider at Tenant’s sole cost and expense, for the
disposal of all bio-hazardous waste products, none of which shall be placed into
any of the Property trash or dumpster receptacles. Tenant shall not commit
waste, or suffer or permit waste to be committed, or permit any nuisances on or
in the Premises.



1.11.
Trade Name:  ADMA BioCenters.



1.12.
Minimum Hours of Operation for the Property:

 
Monday - Friday:
Saturday:
Sunday:
10:00 AM to 9:00 PM*
10:00 AM to 9:00 PM*
Noon to 6:00 PM*



*Notwithstanding anything to the contrary herein, Tenant may, without notice to
or consent from Landlord, reduce (including to zero) or extend its hours of
operation beyond the Minimum Hours of Operation for the Property, from time to
time except no such operating hours shall be permitted over night between
11:00PM and 6:00AM.  Any so-called “continuous operating covenant” or the like
included or deemed included in this Lease is waived by Landlord and Landlord
acknowledges that Tenant need not operate at all or during any specific hours,
subject to the above prohibition of certain overnight hours.


Minimum Hours of Illumination of Exterior Windows:  N/A.


1.13.
Promotional Program Amount:  None.



1.14.           Radius:  N/A.


1.15.
Late Charges:  The parties agree that late payment by Tenant to Landlord of rent
will cause Landlord to incur costs not contemplated by this Lease, the amount of
which is extremely difficult to ascertain.  Therefore, the parties agree that if
any installment of rent is not received by Landlord within 10 days after rent is
due, Tenant will pay to Landlord a sum equal to 2% of the monthly rent as a late
charge.



1.16.
Rental Adjustment(s) during initial term (all rents pro-rated based upon a
30-day month for any partial month):  FOR SUITE [***]:

 
Period*
Annual Basic Rent
Monthly Installment of Annual Basic Rent
1
[***]**
[***]**
2
[***]
[***]
3
[***]
[***]
4
[***]
[***]
5
[***]
[***]
6
[***]
[***]
7
[***]
[***]
8
[***]
[***]
9
[***]
[***]
10
[***]
[***]

 
 
Page 3

--------------------------------------------------------------------------------

 
 
*”Period 1” shall be the time from the Rent Commencement Date through the end of
the day which is the last day of the twelfth (12th) full month of the initial
Term but if the Rent Commencement Date does not fall on the first day of a
month, then, Period 1 shall be the time from the Rent Commencement Date through
the end of the day of the twelfth (12th) full month following the month during
which the Rent Commencement Date occurs; and each succeeding full twelve (12)
months shall constitute each next succeeding “Period” under this Lease.


**Period 1 is subject to the Abatement Period provisions above and to the
balance of the terms of this Lease.


AND:
 
Rental Adjustment(s) during initial term (all rents pro-rated based upon a
30-day month for any partial month):  FOR SUITE [***]:


Period*
Annual Basic Rent
Monthly Installment of Annual Basic Rent
1
[***]**
[***]**
2
[***]
[***]
3
[***]
[***]
4
[***]
[***]
5
[***]
[***]
6
[***]
[***]
7
[***]
[***]
8
[***]
[***]
9
[***]
[***]
10
[***]
[***]



1.17.
Options to Extend:  [***] successive options to extend the Term; each option for
[***], subject expressly to the terms, timing, and conditions specified below.
Each Option is in respect of the entirety of the Premises (Tenant may not
exercise an Option in respect of less than all the aggregate Premises). Herein
called the “First Option Term” and the “Second Option Term”, respectively.



1.18.
Rent for Option Period:  Fair market rent and Stipulated Rent as specified in,
and subject to and see Schedule 2 and see any applicable additional terms and
conditions therein.



1.19.
Option Exercise Deadline:  Tenant shall (if at all) give Landlord written notice
of the exercise of the option(s) set forth in Paragraph 1.17 above no fewer than
270 days prior to the date this Lease would terminate if such option were not
exercised (in each case, an “Option Exercise Deadline”).  Tenant’s exercise of
the option(s) will only be effective if Tenant is not in default on the date on
which Tenant exercises said option(s) and if Tenant is also not in default on
the date on which the option period commences (but Landlord may in its sole and
absolute discretion elect to waive any such default solely for purposes of
avoiding nullification of the exercise of the option but without waiving its
rights otherwise for collection and/or to demand cure). Exercise of an option is
only effective if timely delivered in writing, time being strictly of the
essence; and such exercise shall then irrevocably commit Tenant to the ensuing
option term.



1.20.
Base Year for Operating Expenses and Taxes: 2014.



1.21. 
Calculation of Operating Expense Rent:  SeeParagraph 6.



1.22. 
Guarantor:ADMA BIOLOGICS, INC., a Delaware corporation. See Schedule 3.

 
 
Page 4

--------------------------------------------------------------------------------

 
 
1.23.
Address for payment of rent and notices:



Landlord (rent payment address):
 
[***]
Landlord (notices):
 
[***]
 
With a copy to:
 
[***]
 
Tenant (notices):
 
ADMA Biologics Inc.
465 State Route 17 S
Ramsey, NJ 07446
 
With a copy to:
 
Jeffrey Baumel
c/o Dentons US LLP
1221 Avenue of the America
New York, NY  10020-1089
 



1.24.
Broker:  The Broker is: [***] and Landlord will bear the cost of the commission
payable to Broker in connection with this Lease through a separate written
agreement. No broker is an intended third party beneficiary hereof nor a party
hereto.  Landlord and Tenant warrant and represent to each other that they have
not consulted or negotiated with any broker or finder with regard to the
Premises or this Lease other than Broker.  If either party shall be in breach of
the foregoing warranty, such party shall indemnify the other against any loss,
liability and expense (including attorneys’ fees and court costs) arising out of
claims for fees or commissions from anyone having dealt with such party in
breach.



2.
DEFINITIONS:  Unless the context otherwise specifies or requires, the following
terms will have the meanings set forth below:



2.1.
Common Areas: All areas and facilities outside the Premises and within the
exterior boundaries of the Property that are not leased to other tenants and
that are provided and designated by Landlord, in its sole discretion from time
to time, for the general use and convenience of Tenant and other tenants of the
Property and their authorized representatives, entities, invitees and the
general public.  Common Areas are areas within and outside of the buildings on
the Property, such as pedestrian walkways, patios, landscaped areas, sidewalks,
service corridors, elevators, restrooms, stairways, decorative walls, plazas,
mall throughways, loading areas, parking areas and roads.



2.2.
Rent: Basic Rent and Tenant’s share of Operating Expenses collectively
constitute “Rent” hereunder.



2.3.
Lease Year:  Each 12 month period during the term of this Lease ending on
December 31st, provided that the first Lease Year will commence upon the
commencement of the term hereof and will end on the next succeeding December
31st and the last Lease Year will end upon the expiration of the term hereof.



2.4.
Net Rentable Area:  All floor area within the Premises measured at floor level
from the midpoint of all demising walls to the exterior surface of all exterior
walls and exterior glass separating the Premises from the Common Areas (without
deduction for columns or projections necessary to the Property) plus Tenant’s
proportionate share of the Common Areas. The Net Rentable Area of the Premises
noted above, even if stated as “approximate”, is deemed and stipulated correct
for all purposes under this Lease irrespective of what an actual measurement
would find, including without limitation in respect of the computation of rents,
any allowance and Tenant’s Percentage Share; the parties acknowledging that
rents and value of the Premises derive from numerous factors beyond the exact
measurement of the Premises.



2.5.
Operating Expenses: All costs of operating, servicing, administering, repairing
and maintaining the Property (excluding costs paid directly by Tenant and other
Tenants in the Property or otherwise reimbursed to Landlord), the landscaping of
Common Areas of the Property and the parking lot contiguous to the Property if
Tenant is not paying any parking fees. If the Property is less than ninety-five
percent (95%) occupied throughout any calendar year of the Term, then the actual
Operating Expenses for the calendar year in question shall be increased to the
amount of Operating Expenses which Landlord reasonably determines would have
been incurred during that calendar year if the Property had been fully occupied
throughout such calendar year. The Base Year Amount shall likewise be adjusted
for the calendar year on which it is based. All costs of operating, servicing,
administering, repairing and maintaining the Property include any reasonable and
necessary costs of operation, maintenance and repair, computed in accordance
with generally accepted accounting principles applied on a consistent basis
(“GAAP”), and will include by way of illustration, but not limitation:

 
 
Page 5

--------------------------------------------------------------------------------

 
 
 
(i)
all reasonably necessary costs of managing, operating and maintaining the
Property, including, without limitation, wages, salaries, fringe benefits and
payroll burden for employees on-site utilized in the day to day operation of the
Property (and then only to the extent the cost of such personnel is allocated to
the Property proportionately to the amount of time spent on the Property by such
personnel); public liability, flood, property damage and all other competitive
insurance premiums paid by Landlord with respect to the Property, including any
amounts that would be charged as premiums if Landlord self-insures any of the
insurance risks; liability disclaimers; water, sewer, heating, air conditioning,
ventilating and all other utility charges (other than with respect to utilities
separately metered and paid directly by Tenant or other tenants); the reasonable
cost of contesting the validity or amount of real estate and personal property
taxes; janitorial services; access control; window cleaning; elevator
maintenance; fire detection and security services; gardening and landscape
maintenance; all reasonable costs of snow and ice removal; trash, rubbish,
garbage and other refuse removal; pest control; painting; facade maintenance;
lighting; exterior and partition (demising) wall repairs; roof repairs;
maintenance of all steam, water and other water retention and discharging
piping, lakes, culverts, fountains, pumps, weirs, lift stations, catch basins
and other areas and facilities, whether or not on-site; canal embankment and
related maintenance; repair and repainting of sidewalks due to settlement and
potholes and general resurfacing and maintenance of parking areas; sanitary
control; depreciation of machinery and equipment used in any of such maintenance
and repair activities; management fees; union increases; road sidewalk and
driveway maintenance; and all other Property maintenance, repairs and insurance;



 
(ii)
the costs (evenly amortized over the useful life of each such capital
improvement in accordance with GAAP, with interest on the unamortized amount at
one percent (1%) per annum above the “prime rate” or “corporate base rate”
announced from time to time by a major Georgia bank selected by Landlord (the
“Prime Rate”) (but in no event at a rate which is more than the highest lawful
rate allowable in the State of Georgia)) of any capital improvements:  (A) made
to the Property by Landlord primarily for the purpose of reducing Operating
Expenses; or (B) made to the Property by Landlord primarily to comply with any
governmental law or regulation that was not in force at the Commencement Date;



 
(iii)
the costs of supplies, materials and tools;



 
(iv)
all real and personal property taxes, assessments (whether they be general or
special), sewer rents, rates and charges, transit taxes, taxes based upon the
receipt of rent if ever imposed by governmental authority but excluding income
taxes arising from such rents and any other federal, state or local government
charge, general, special, ordinary or extraordinary (but not including income
taxes), which may now or hereafter be levied or assessed against the land upon
which the Property stands or the Property for such year or upon the fixtures,
machinery, equipment, apparatus, systems and appurtenances used in connection
with the Property for the operation thereof (the “Taxes”).



Operating Expenses shall not include:


 
(a)
depreciation on the Property or any Common Areas;



 
(b)
costs of space planning, tenant improvements, marketing expenses, finders fees,
real estate broker commissions, leasing commissions, tenant allowances,
advertising and promotional expenses related to leasing, and legal fees for the
preparation of leases;



 
(c)
any and all expenses for which Landlord is reimbursed (either by an insurer,
condemnor or other person or entity), but only to the extent of such
reimbursement (or would have received reimbursement had Landlord carried
property insurance on the Property for 80% replacement costs value, as
reasonably determined by Landlord, to the extent such insurance costs were
includable by the terms of this Lease in these Operating Expenses and any and
all expenses for which Landlord is reimbursed or entitled to reimbursement by a
tenant in the Property pursuant to a lease provision in such tenant’s lease;



 
(d)
salaries for personnel above the grade of senior property manager, senior
controller, senior accountant and senior engineer;



 
(e)
costs in connection with services or benefits of a type which are not provided
to Tenant, but are provided to another tenant or occupant;

 
 
Page 6

--------------------------------------------------------------------------------

 
 
 
(f)
mark-ups on electricity and condenser cooling water for heat pumps in excess of
Landlord’s costs therefor;



 
(g)
Landlord’s general overhead and administrative expenses not directly allocable
to the operation of the Property;



 
(h)
cost of repair or other work necessitated by the gross negligence or willful
misconduct of Landlord or Landlord’s employees, contractors or agents;




 
(i) 
costs of capital improvements to any tenant's premises;



 
(j)
principal or interest payments on loans secured by mortgages or trust deeds on
the Property or rent payable on any ground lease of the Land;



 
(k)
costs of capital improvements to the Property, except capital improvements
expressly included as Operating Expenses in Section 2.5(ii) above;



 
(l)
costs of utilities and other services provided to and used in the operation of
the other tenants' premises,



 
(m)
costs of initial improvements to, or alterations of, space leased to any tenant
(other than costs for shared infrastructure, to the extent otherwise includable
even if portions thereof traverse in or through or under or above a premises);



 
(n)
depreciation or amortization of any improvements except as specifically set
forth in this Lease;



 
(o)
the cost of repairs, alterations or replacements required as the result of the
exercise of any right of eminent domain to the extent Landlord receives net
condemnation proceeds in reimbursement of such costs, as the result of such
exercise;



 
(p)
any late fees, fines, penalties and interest on past due amounts incurred by
Landlord due to Landlord's violation of any applicable law, rule or regulation;



 
(q)
costs incurred for relocating tenants within the Property;



 
(r)
costs and expenses (including legal and auditing fees) in connection with
disputes with tenants (but costs of enforcing the Property’s rules and
regulations shall be included in Operating Expenses);



 
(s)
costs of removing, encapsulating or otherwise abating any Hazardous Materials in
or about the Property not placed there by Tenant;



 
(t)
costs of purchase of fine arts for display in public areas;



 
(u)
the costs of any service or utility (or level, amount or hours thereof) provided
to any tenant or occupant in the Property in excess of that required by this
Lease to be furnished by Landlord to Tenant free of separate or additional
charge;



 
(v)
amounts paid to affiliates or subsidiaries of Landlord for services which are in
excess of the competitive costs for such services;



 
(w)
lease takeover or takeback costs incurred by Landlord in connection with leases
in the Property;



 
(x)
costs associated with the operation of the business of the ownership or entity
which constitutes Landlord as the same are distinguished from the costs of
operation of the Property, including, but not limited to, partnership accounting
and legal matters and land trust fees, costs of defending any lawsuits with or
claims by any mortgagee (except where the actions of Tenant may be in issue),
costs of selling, syndicating, financing, mortgaging or hypothecating any of
Landlord’s interest in the Property, costs of any disputes between Landlord and
its employees (if any) not engaged in Property operation, or disputes of
Landlord with Property management;



 
(y)
Landlord’s political or charitable contributions; and



 
(z)
any compensation paid to clerks, attendants or other persons working or managing
commercial concessions operated by Landlord.

 
 
Page 7

--------------------------------------------------------------------------------

 
 
3.           PREMISES:


3.1.
Lease of Premises:  Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, for the term and subject to the agreements, covenants, conditions
and provisions set forth in this Lease, to which Landlord and Tenant hereby
mutually agree, the premises (the “Premises”) described in Paragraphs 1.1 and
1.2 above.



3.2.           Property:  The Premises are a part of the Property (the
“Property”) described in Paragraph 1.  Landlord may increase, reduce or change
the number, dimensions or locations of the walks, buildings, mall areas, parking
and other Common Areas and other improvements located in the Property in any
manner that Landlord, in its sole discretion, shall deem proper.  Landlord
further reserves the right to make alterations and/or additions to and to build
or cause to be built additional stories on the building in which the Premises
are situated and to add any buildings adjoining the Premises or elsewhere in the
Property.  Without limiting the generality of the foregoing, Landlord may add
additional department stores, retail shops, building and parking decks anywhere
in the Property.  Landlord reserves the right to install, maintain, use, repair
and replace pipes, ducts, conduits and wires leading through the Premises and
serving other parts of the Property in a manner that will not materially
interfere with Tenant’s use of the Premises.  Landlord will also have the right
to increase and expand the size of the Property by adding additional land,
buildings and other structures to the Property.  Landlord shall have the right
to change the Property’s name without notice, to change the Property’s street
address upon 90 days prior notice, to grant to any person or entity the
exclusive right to conduct any business or render any service in or to the
Property, provided such exclusive right shall not operate to prohibit Tenant
from using the Premises for the purpose set forth in Paragraph 1, to retain at
all times master keys or passkeys to the Premises, and to place such signs,
notices or displays as Landlord reasonably deems necessary or desirable upon the
roof and exterior of the Property.  Notwithstanding any provision in this Lease
to the contrary, the exercise by Landlord (which for purposes hereof shall
include their respective agents, employees, contractors, designees or Lender) of
any right pursuant to this Section or pursuant to any other provision in this
Lease, including Landlord's right to make changes or revisions to the Common
Areas and/or Property or Landlord’s performance of any obligation under this
Lease shall not materially adversely interfere with access to the Premises and
further shall not (more than temporarily) materially adversely affect the
visibility, size, configuration or location of the Premises. Landlord shall use
diligence and commercially reasonable efforts not to interfere with or interrupt
Tenant's business or use of the Premises by the exercise of any of its rights or
performance of its obligations under this Lease and in cases of temporary
circumstances including prosecution of work or alterations any such interference
or interruption would occur, Landlord shall make reasonable accommodations and
temporary reasonable changes to avoid such interferences or interruptions, such
as, without limitation, the clear marking of alternative paths of travel for
vehicles and/or pedestrians around construction or staging areas and alternative
reasonably convenient temporary additional or replacement parking areas. If due
to construction, alteration, remodeling, or other exercise of Landlord's rights
or performance of Landlord’s obligations under this Lease, Tenant in its
reasonable business judgment, is unable to conduct its business operation in all
or any part the Premises for a period in excess of twenty-four (24) consecutive
hours, and if for such reason Tenant in fact ceases its business operations in
the Premises or a portion thereof for such period of time and then notifies
Landlord in writing that it has done so for this reason, then (notwithstanding
any provision herein to the contrary), Base Rent, and all other charges due
Landlord from Tenant hereunder shall proportionately abate (based upon the
portion of the Premises rendered unusable and in fact not being used for such
reason) from the date of giving of such written notice until Tenant is again, in
Tenant's reasonable business judgment, able to conduct its business in the
entire Premises. Landlord shall promptly and efficiently repair any damage to
the Premises and/or Tenant’s property caused or occasioned by Landlord’s entry
into the Premises or resulting from Landlord’s exercise of any right or
performance of any obligation under the Lease.


3.3.
Relocation.  Intentionally omitted.



4.           COMMON AREAS:


4.1.
Tenant’s Right to Use Common Areas:  Landlord grants Tenant and its authorized
representatives and invitees the non-exclusive right to use the Common Areas
with others who are entitled to use the Common Areas subject to Landlord’s
rights as set forth in this Lease.



4.2.
Landlord’s Control:  Landlord has the right to:



 
(a)
establish and enforce reasonable rules and regulations applicable to all tenants
concerning the maintenance, management, use and operation of the Common Areas,
so long as such rules and regulations do not materially and adversely affect the
rights of Tenant hereunder and do not conflict with any provision of this Lease;

 
 
Page 8

--------------------------------------------------------------------------------

 
 
 
(b)
close, if necessary, any of the Common Areas to prevent dedication of any of the
Common Areas or the accrual of any rights of any person or of the public to the
Common Areas;



 
(c)
subject to Section 3.2 above, close temporarily any of the Common Areas for
maintenance purposes;



 
(d)
select a person, firm or corporation which may be an entity related to Landlord
to maintain and operate any of the Common Areas; and



 
(e)
designate other lands outside the exterior boundaries of the Property to become
part of the Common Areas; provided, however, such addition of other lands shall
not materially increase Tenant's share of Operating Expenses hereunder.



Notwithstanding the provisions of this Subparagraph, in exercising its rights
hereunder, Landlord will provide reasonable access to and from the Premises.


5.           RENT/AUDIT:


5. l.
Base:  Tenant will pay to Landlord as rent for the use and occupancy of the
Premises at the times and in the manner provided below, the following sums of
money:



 
(a)
Basic Rent:  Tenant will pay to Landlord Basic Rent in the amount specified in
Paragraph 1 above payable in advance on the commencement of the term of this
Lease and, on or before the first day of each and every successive calendar
month during the term hereof, except during the Abatement Period, without
notice, demand, setoff or deduction, unless expressly permitted herein.



 
(b)
Percentage Rent:  Intentionally omitted.



5.2.
Monthly Statements:  Intentionally omitted.



5.3.
Books and Records of Sales:  Intentionally omitted.



5.4.
Retention of Records: Intentionally omitted.



5.5.
Yearly Statement/Adjustment:  Intentionally omitted.



5.6.
Sales Tax; Additional Rent:  If now or in the future ever applicable: In
addition to the Basic Rent, Tenant agrees to pay Landlord monthly all sales or
use taxes or excise taxes imposed or levied by the State in which the Property
is located or any other governmental body or agency against any rent or any
other charge or payment required hereunder to be made by Tenant to Landlord. All
sums of money as shall become due and payable by Tenant to Landlord under this
Lease, including, without limitation, sales tax and Tenant’s percentage share of
Operating Expenses, shall be additional rent which Tenant shall be obligated to
pay. Landlord shall have the same remedies for default in the payment of
additional rent as are available to Landlord in the case of a default in the
payment of Basic Rent.



6.           OPERATING EXPENSES:


6.1.
Operating Expenses Rent:  In addition to Basic Rent, Tenant shall pay Tenant’s
Percentage Share, as specified in Paragraph 1 above, of the Operating Expenses
paid or incurred by Landlord in such year in excess of the Operating Expenses
for the Base Year (“Operating Expenses Rent”). In addition to Operating Expenses
Rent, Tenant shall also pay to Landlord an administrative charge equal to [***]
of the Operating Expenses Rent (after excluding therefrom all taxes and special
assessments, insurance premiums and utilities), to be paid concurrently with
Tenant’s payment of Operating Expenses Rent; provided, however, Landlord shall
not include such administrative fee or any other management type fee as an
Operating Expense.



6.2.
Payment:  During December of each calendar year or as soon thereafter as
practicable, Landlord will give Tenant written notice of its estimate (line item
and detailed support included) of Operating Expenses Rent for the ensuing
calendar year.  On or before the first day of each month during the ensuing
calendar year, Tenant will pay to Landlord 1/12th of such estimated amounts,
provided that if such notice is not given in December, Tenant will continue to
pay on the basis of the prior year’s estimate until the month after such notice
is given (whereupon any deficiency in what was paid for the preceding months of
such year, shall also be due and such notice shall be retroactively effective
accordingly).  If at any time or times it appears to Landlord that the amounts
payable for Operating Expenses Rent for the current calendar year will vary from
its estimate by more than [***], Landlord, by written notice to Tenant, will
revise its estimate for such year, and subsequent payments by Tenant for such
year will be in an amount so that by the end of such year Tenant will have paid
a total sum equal to such revised estimate.  Landlord will indicate in its
notice to Tenant the reasons Landlord believes its estimate is low by more than
[***].

 
 
Page 9

--------------------------------------------------------------------------------

 
 
6.3.
Statement:  Within 180 days after the close of each calendar year or as soon
after such 180 day period as practicable, Landlord will deliver to Tenant a
statement of amounts of Operating Expenses Rent payable under this Lease for
such calendar year.  If such statement shows an amount owing by Tenant that is
more than the estimated payments for such calendar year previously made by
Tenant, Tenant will pay the deficiency to Landlord within 30 days after delivery
of the statement.  If the total of the estimated monthly installments paid by
Tenant during any Calendar Year exceeds the actual amount due from Tenant for
such Calendar Year and provided Tenant is not in default hereunder, such excess
shall, at Landlord’s option, be either credited against payments next due
hereunder or refunded by Landlord to Tenant (such refund made to Tenant if the
Lease has expired without default then pending).  Tenant has the right,
exercisable no more than once each calendar year on reasonable notice and at a
time reasonably acceptable to Landlord, to cause an audit to be performed but
only by a professional who is not compensated on a contingency basis at Tenant’s
sole cost and expense of Landlord’s operations and/or books and records
pertaining to Operating Expenses for the preceding two (2) calendar
years.  Landlord, at Landlord’s sole discretion, may provide an audit prepared
by a certified public accountant in lieu of allowing Tenant to audit Landlord’s
operations and/or books.  In the event Landlord has overstated Operating
Expenses by more than [***], within 30 days after demand therefor by Tenant
accompanied by Tenant’s verification of such overcharges and paid invoices,
Landlord will reimburse Tenant for all overcharges and the costs of such audit
and verification incurred by Tenant (but such costs of such audit and
verification shall be in an amount not to exceed [***] and limited to actual
professional fees incurred, and thus excluding such additional costs as travel,
meals, lodging and materials).



6.4.
Proration:  If for any reason other than the default of Tenant, this Lease
terminates on a day other than the last day of a calendar year, the amount of
Operating Expenses Rent payable by Tenant applicable to the calendar year in
which such termination occurs will be prorated on the basis which the number of
days from the commencement of such calendar year to and including such
termination date bears to 365.



6.5.
Computation:  Tenant’s Percentage Share of the Operating Expenses is the
proportion that the rentable square footage occupied by Tenant bears to the
total rentable square footage of the Property, as determined from time to time
by Landlord.



6.6.
Taxes Payable by Tenant:  Tenant shall be directly responsible for taxes upon,
measured by or reasonably attributable to the cost or value of Tenant’s
equipment, furniture, fixtures and other personal property located in the
Premises or by the cost or value of any leasehold improvements made in or to the
Premises by or for Tenant other than the initial improvements to be installed at
Landlord’s expense regardless of whether title to such improvements is in Tenant
or Landlord.



7.           USE OF PREMISES:


7.1.
Effect on Insurance:  Tenant shall not use any portion of the Premises for
purposes other than those specified in Paragraph 1 and no other use shall be
made or permitted to be made upon the Premises, nor acts done, which will
increase the existing rate of insurance upon the Property, or cause cancellation
of insurance policies covering said Property.



7.2.
Intentionally Deleted:



7.3.
Miscellaneous Restrictions:  Tenant will operate from the Premises using the
Trade Name set forth in Paragraph 1.  Tenant will not use the Premises for or
permit in the Premises any nuisance, or dangerous trade, business, manufacture
or occupation or materially interfere with the business of any other tenant in
the Property or permit any auction, liquidation, fire or bankruptcy sale to be
held or conducted in or about the Premises.  Tenant agrees not to cause, permit
or suffer any waste or damage, disfigurement or injury to the Premises or the
fixtures or equipment thereof or the Common Areas.  Tenant will not use the
Premises for washing clothes or cooking (except for normal employee designated
breakroom heating and cooking activities) and nothing will be prepared,
manufactured or mixed in the Premises which might emit any offensive odor into
the Property.  Tenant will not keep, display or sell any merchandise outside of
the Premises or otherwise obstruct the sidewalks, mall or Common Areas in the
Property or use the same for business operations or advertising.  Tenant will
not install, maintain, use or allow in or upon the Premises any pinball
machines, coin operated music machines, video game machines or any other coin
operated amusement device of any kind.  Tenant will at all times comply with the
rules and regulations of the Property attached hereto as Schedule 4 and with
such additional rules and regulations as may be adopted by Landlord from time to
time, so long as such rules and regulations do not materially and adversely
affect the rights of Tenant hereunder and do not conflict with any provision of
this Lease.

 
 
Page 10

--------------------------------------------------------------------------------

 
 
8.           PARKING:


8.1.
Tenant’s Parking Rights:  Within the Common Areas, Landlord will provide parking
areas with necessary access.  Only automobiles, delivery vans and pickup trucks
will be permitted on the parking areas.



8.2.
Landlord’s Control Over Parking:  Tenant and its authorized representatives will
park their cars only in areas specifically designated for that purpose by
Landlord; provided, however such parking areas shall be reasonably close to the
Leased Premises.  In the event Tenant determines such parking area is not
reasonably close or safe for its authorized representatives, Landlord shall
reasonably cooperate with Tenant to designate a mutually agreed upon parking
area for Tenant and its authorized representatives.  Within 5 days after written
request by Landlord, Tenant will furnish to Landlord the license numbers
assigned to its cars and the cars of all of its authorized
representatives.  Tenant will not park or permit the parking of any vehicles
adjacent to loading areas so as to interfere in any way with the use of such
areas.  Landlord shall have the right, in Landlord’s sole discretion, to
designate parking spaces for the exclusive use of a particular tenant or
particular tenants.  Landlord will have the right to institute reasonable
procedures and/or methods to enforce the terms of this Subparagraph, so long as
such procedures do not materially and adversely affect the rights of Tenant
hereunder and do not conflict with any provision of this Lease.



9.
SIGNS:  Tenant, at Tenant’s sole cost and expense, will install and maintain on
the exterior of the Premises adjacent to entrances to the Premises and above the
entrances to the Premises such sign or signs as have first received the written
approval of the Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed, as to type, size, color, location, copy nature and
display qualities.  Landlord may withhold said approval in Landlord’s reasonable
discretion.  Landlord must also approve Tenant’s signage contractor, which
approval will not be unreasonably withheld.  The installation and maintenance of
any signs or other advertising matter will at all times be in strict compliance
with any and all laws.  If at any time Tenant’s signs are not in compliance with
any and all laws, Landlord shall have the right to remove or otherwise cause
such signs to be in compliance.  Tenant shall promptly upon demand by Landlord
pay Landlord for all of Landlord’s reasonable third party out-of-pocket costs
and expenses incurred in such removal or other action, which such costs and
expenses shall constitute additional rent hereunder.  Upon expiration or the
termination of this Lease, Tenant, at Landlord’s election but at Tenant’s
expense, will remove any and all signs and restore the exterior of the Premises
or wherever Tenant has installed signs in a manner satisfactory to Landlord.



l0.
ASSIGNMENT AND SUBLETTING; ENCUMBRANCE:  Tenant shall not assign this Lease or
sublet any portion of the Premises without prior written consent of the
Landlord, which will not be unreasonably withheld, conditioned or delayed, it
being understood that it shall be reasonable for Landlord, among other things,
to withhold consent if Landlord is not satisfied with the financial
responsibility, identity, reputation or business character of the proposed
assignee or sublessee.  Except for a Permitted Transfer (as defined below), any
change in the ownership of Tenant, if Tenant is a corporation or partnership,
shall constitute an assignment for purposes of this Paragraph.  Notwithstanding
any consent by Landlord, Tenant and Guarantor(s), if any, shall remain jointly
and severally liable (along with each approved assignee and sublessee, which
shall automatically become liable for all obligations of Tenant hereunder with
respect to that portion of the Premises so transferred), and Landlord shall be
permitted to enforce the provisions of this Lease directly against Tenant or any
assignee or sublessee without proceeding in any way against any other party.  In
the event of an assignment, contemporaneously with the granting of Landlord’s
consent, Tenant shall cause the assignee to expressly assume in writing and
agree to perform all of the covenants, duties and obligations of Tenant
hereunder and such assignee shall be jointly and severally liable therefore
along with Tenant.  No usage of the Premises different from the usage provided
for in Paragraph 1 above shall be permitted, and all other terms and provisions
of the Lease shall continue to apply after such assignment or sublease.  Tenant
shall not make or consent to any conditional, contingent or deferred assignment
of some or all of Tenant’s interest in this Lease without the prior written
consent of Landlord, which Landlord may withhold in its sole and absolute
discretion.  Tenant shall not enter into, execute or deliver any financing or
security agreement that can be given priority over any mortgage given by
Landlord or its successors, and, in the event Tenant does so execute or deliver
such financing or security agreement, such action on the part of Tenant shall be
considered a breach of the terms and conditions of this Lease and a default by
Tenant entitling Landlord to such remedies as are provided for in this Lease.
Landlord shall have the right to assign or transfer, in whole or in part,
Landlord’s rights and obligations hereunder and in the Property and the
Premises.  Notwithstanding any provision herein to the contrary, Tenant may,
without Landlord's consent or other condition (other than herein expressly
provided), assign this Lease or sublet the Premises to: (a) any parent,
subsidiary, or affiliate of Tenant or any subsidiary or affiliate of any parent
of Tenant, or (b) Tenant's successor by merger, consolidation, acquisition of
all of Tenant’s assets for all of its operations or of all of the stock of
Tenant (herein each a “Permitted Transfer”) provided written notice of such
event shall be given to Landlord within a reasonable period of time thereafter
(not to exceed 30 days) and provided the principals with continued management /
operating responsibilities will either remain the same or such management and
operating responsibilities shall remain vested in duly qualified, competent and
experienced personnel (the “Competent Control Condition”); and provided that no
such circumstance shall in any way diminish, impair, reduce, or otherwise
negatively affect the full force and effect of this Lease and any guaranties of
this Lease (and in case of any guaranties of this Lease, the guarantors
thereunder shall in writing confirm that their guaranty remains in full force
and effect). Notwithstanding anything in this Lease to the contrary, the
following shall not be deemed an assignment, sublease or transfer for purposes
of this Lease so long as Tenant remains in compliance with the Competent Control
Condition: Tenant or any parent, subsidiary, or affiliate of Tenant going from a
publicly held corporation to a privately held corporation; any public or private
offering of Tenant’s or Tenant’s parent’s, subsidiary’s or affiliate’s stock
or  American Depository Receipts; any transfer of corporate shares or American
Depository Receipts by gift, bequest or inheritance by and between or among
present shareholders of Tenant or any parent, subsidiary, or affiliate of Tenant
or to their immediate family (i.e. spouses, parents, siblings, children or
grandchildren); the sale, issuance or transfer of any capital stock or American
Depository Receipts of Tenant or any parent, subsidiary, or affiliate of Tenant
traded on any stock exchange or over the counter market or any exchange subject
to the Securities and Exchange Act of 1934.

 
 
Page 11

--------------------------------------------------------------------------------

 

 
ll.
ORDINANCES AND STATUTES:  At Tenant’s sole cost, Tenant will comply with all
statutes, ordinances and requirements of all municipal, state and federal
authorities now in force, or which may hereafter be in force, pertaining to the
Premises, occasioned by or affecting the use thereof by Tenant, including, but
not limited to, the Americans With Disabilities Act (“ADA”).  The commencement
or pendency of any state or federal court abatement proceeding affecting the use
of the Premises shall, at the option of the Landlord, be deemed a breach
thereof. Tenant hereby indemnifies and holds harmless Landlord from and against
any and all claims, damages, suits, liabilities and attorneys' fees (including
but not limited to appellate attorneys' fees) asserted against or suffered by
Landlord in any way relating to or arising from in whole or in part, an actual
or asserted claim that the Premises, or any portion thereof, is in violation of
the ADA or the regulations promulgated pursuant thereto.



12.
MAINTENANCE, REPAIRS, ALTERATIONS:



12.1.
Tenant’s Obligations:  Tenant acknowledges that the Premises are in good order
and repair, unless otherwise indicated herein.  Tenant shall, at its own expense
and at all times, maintain the Premises in good and safe condition, including
plate glass, electrical wiring, plumbing and HVAC installations exclusively
serving the Premises and any other system or equipment exclusively serving the
Premises and shall surrender the same, at termination hereof, in as good
condition as received, normal wear and tear excepted.  As part of its air
conditioning maintenance obligation, Tenant shall enter into an annual contract
with an air conditioning repair firm which is fully licensed to repair air
conditioning units in the State in which the Property is located.  No later than
10 days after the Commencement Date, Tenant shall deliver to Landlord a copy of
the air conditioning maintenance contract and proof that the annual premium for
such contract has been paid. Such air conditioning maintenance firm shall (i)
regularly service the air conditioning unit(s) (including the timely changing of
filters), (ii) perform necessary repairs, and (iii) keep a reasonable record of
all services performed and make same available to Landlord upon request. Tenant,
at Tenant’s expense, shall be responsible for all repairs required, excepting
the roof, exterior walls, structural foundations, parking areas and other Common
Areas, which shall be repaired by Landlord and included in Operating
Expenses.  Tenant's obligation hereunder shall exclude any maintenance, repair
and replacement required because of the wrongful act or breach or violation of
the Lease by Landlord, its employees, contractors or agents, which in such cases
only instead shall be the responsibility of Landlord.



12.2.
Limits on Alterations / Tenant’s Work:  Tenant may not make any structural
improvement or alteration to the Premises without the prior written consent of
Landlord, which consent for non-structural matters shall not be unreasonably
withheld, conditioned or delayed.  Tenant may not make any nonstructural
improvement or alteration of the Premises costing in excess of [***] without the
prior written consent of the Landlord.  Prior to the commencement of any repair,
improvement, or alteration, Tenant shall give Landlord at least 2 days written
notice in order that Landlord may post appropriate notices to avoid any
liability for liens.  All alterations will be made by a licensed contractor
reasonably consented to by Landlord and performed in a good and workmanlike
manner.  All materials used shall be of a quality comparable to or better than
those in the Premises and shall be in accordance with plans and specifications,
if applicable, approved by Landlord. In any event, no work may be prosecuted by
Tenant except after first securing Landlord’s written approval of plans and
specifications therefor in such form as Landlord shall reasonably require and
same shall then be prosecuted continuously in a good and workman-like manner to
lien free completion without causing interference to other tenants or occupants
of the Property, performed in compliance with such approved plans and
specifications and other writings or directions generated by Landlord and
required, including if applicable a work letter, and otherwise in compliance
with all law and “code”.  Changes to any such plans and/or work letter shall not
be permitted absent written advance approval from Landlord, not to be
unreasonably withheld, conditioned or delayed as to all items which are
non-structural and which do not impact load bearing walls and which do not
impact mechanical, electrical, HVAC and plumbing systems. For further clarity,
no such alterations or improvements shall be permitted to impact building
infrastructure or structural components. At inception of this Lease, Tenant
shall determine what alterations or improvements are required (“Tenant’s Work”)
and Tenant shall submit plans and specifications therefor in accordance
herewith, and prosecute same diligently strictly in accordance with such plans
and specifications having been approved in writing by Landlord, to lien-free
completion as herein provided and in compliance with all law and “code”. Tenant
shall within ten (10) days of securing same, supply to Landlord a copy of its
building permit and Tenant shall supply to Landlord final releases of lien and
final contractor’s affidavit, all duly executed in proper legal form, and all in
form and with such content reasonably required by Landlord, within thirty (30)
days of completion of Tenant’s Work. Tenant shall complete all Tenant’s Work by
the date which is sixty (60) days following the Rent Commencement Date.

 
 
Page 12

--------------------------------------------------------------------------------

 
 
12.3.
Liens:  Tenant will pay all costs of construction done by it or caused to be
done by it on the Premises as permitted by this Lease.  Tenant will keep the
Property free and clear of all construction, mechanic’s, materialman’s,
laborer’s and supplier’s liens, resulting from construction done by or for
Tenant.  The interest of Landlord in the Premises and the Property shall not be
subject to liens for improvements made by Tenant.  Any lien filed by any
contractor, materialman, laborer or supplier performing work for Tenant shall
attach only to Tenant’s interest in the Premises.  Tenant agrees to indemnify,
defend and hold harmless Landlord from and against any and all costs and
liabilities (including attorneys’ fees and expenses) and any and all
construction, mechanic’s, materialman’s, laborer’s or supplier’s liens arising
out of or pertaining to any improvements or construction done by Tenant.  All
persons and entities contracting or otherwise dealing with Tenant relative to
the Premises or the Property are hereby placed on notice of the provisions of
this Paragraph, and Tenant shall further notify in writing such persons or
entities of the provisions of this Paragraph prior to commencement of any Tenant
work in the Premises.  If any construction, mechanic’s, materialman’s, laborer’s
or supplier’s lien is ever claimed, fixed or asserted against the Premises or
any other portion of the Property in connection with any such Tenant work,
Tenant shall, within 10 days after receipt by Tenant of notice of such lien,
discharge same as a lien either by payment or by posting of any bond as
permitted by law.  If Tenant shall fail to discharge or bond over any such lien,
whether valid or not, within 10 days after receipt of notice from Landlord,
Landlord shall have the right, but not the obligation, to discharge such lien on
behalf of Tenant and all costs and expenses incurred by Landlord associated with
the discharge of the lien, including, without limitation, attorneys’ fees, shall
constitute additional rent hereunder and shall be immediately due and payable by
Tenant.



12.4.
Surrender of Premises:  On the last day of the term hereof or on any sooner
termination, Tenant shall surrender the Premises to Landlord in the same
condition as when received, ordinary wear and tear excepted, clear and free of
debris.  Tenant shall repair any damage to the Premises occasioned by the
installation or removal of Tenant’s trade fixtures, furnishings and equipment.



12.5
Landlord's Obligations:  Landlord shall, at its own cost and expense, maintain
in good condition and repair the foundation, the floor slab load bearing walls,
members supporting the roof and all other structural components of the Building
(including the Premises) (collectively, the “Core and Structural
Items”).  Landlord shall further maintain in good order, condition and repair
the roof of the building housing the Premises including all gutters and
downspouts, the exterior of the Premises including all exterior walls, all
utility and mechanical systems serving the Premises to the point of entry into
the Premises and all utility and mechanical systems in but not exclusively
serving the Premises.  Landlord's obligation shall exclude the cost of any
maintenance or repair required because of the intentional act or negligence of
Tenant or any of Tenant's subsidiaries or affiliates, or any of Tenant’s or such
subsidiaries’ or affiliates’ agents, contractors, employees, vendors, licensees
or invitees or cause by or growing out of work, additions, alterations,
improvements or changes made by Tenant or such parties to any such Core and
Structural Items        (collectively, "Tenant's Affiliates"), the cost of which
shall be the responsibility of Tenant.



13.
ENTRY AND INSPECTION:  Tenant shall permit Landlord or Landlord’s agents to
enter upon the Premises at reasonable times and upon two (2) days prior written
notice for the purpose of inspecting the same, performing any services required
of Landlord hereunder and showing the Premises to potential and existing
mortgagees and purchasers and prospective tenants of other space in the
Property.  The foregoing notwithstanding, Landlord is not required to give
notice to Tenant if Landlord must enter the Premises because of an
emergency.  Tenant will permit Landlord, with 24 hours prior written notice, and
within 270 days prior to the expiration of this Lease, to show potential tenants
the Premises.

 
 
Page 13

--------------------------------------------------------------------------------

 
 
14.
INDEMNIFICATION:



14.1  Tenant Indemnification.  Subject to Paragraph 16.10 below, Tenant agrees
to and shall indemnify, defend and hold Landlord harmless from and against any
and all claims, demands, losses, damages, costs and expenses (including
attorneys’ fees and expenses) or death of or injury to any person or damage to
any property whatsoever arising out of Tenant’s negligent acts or omissions, or
relating to Tenant’s breach or default under this Lease, including, but not
limited to, Tenant’s breach of Paragraph 21 below or Tenant’s use or occupancy
of the Premises or caused by Tenant or its agents or employees.  Landlord shall
not be liable to Tenant for any damage by or from any act or negligence of any
co-tenant or other occupant of the Property or by any owner or occupant of
adjoining or contiguous property.  Tenant agrees to pay for all damage to the
Property as well as all damage to tenants or occupants thereof caused by misuse
or neglect of said Premises, its apparatus or appurtenances or the Common Areas,
by Tenant or Tenant’s employees, contractors and agents.


14.2  Landlord Indemnification.  Subject to Paragraph 16.10 below, Landlord
agrees to and shall indemnify, defend and hold Tenant harmless from and against
any and all claims, demands, losses, damages, costs and expenses (including
attorneys’ fees and expenses) or death of or injury to any person or damage to
any property whatsoever arising out of Landlord’s negligent acts or omissions,
or relating to Landlord’s breach or default under this Lease, including, but not
limited to, Landlord’s breach of Paragraph 21 below or Landlord’s use or
occupancy of the Common Area or caused by Landlord’s or its agents or employees.
Tenant shall not be liable to Landlord for any damage by or from any act or
negligence of any co-tenant or other occupant of the Property or by any owner or
occupant of adjoining or contiguous property.  Landlord agrees to pay for all
damage to the Premises caused by misuse or neglect of said Common Area, its
apparatus or appurtenances, or by Landlord’s failure to honor its obligations
concerning portions of the Premises as specified above in this Lease.


15.
POSSESSION:  If Landlord is unable to deliver possession of the Premises at the
commencement hereof, Landlord shall not be liable for any damage caused thereby,
nor shall this Lease be void or voidable, but Tenant shall not be liable for any
rent until possession is delivered, at which time the term shall commence and
the Expiration Date shall be extended so as to give effect to the full stated
term; provided, however, Tenant may terminate this Lease if possession is not
tendered in accordance with Section 1.4 hereof.



16.
TENANT’S INSURANCE:  At all times during the term of this Lease, Tenant shall,
at its sole expense, procure and maintain the following types of insurance
coverage:



16.1.
Commercial General Liability:  Commercial General Liability insurance, including
Bodily Injury and Property Damage Liability, Products and Completed Operations,
Personal and Advertising Injury Liability, and Fire Damage Liability against any
and all damages and liability, including attorneys’ fees and expenses, on
account of or arising out of injuries to or the death of any person or damage to
property, however occasioned, in, on or about the Premises in amounts not less
than [***];



16.2.
Plate Glass:  Insurance on all plate or tempered glass in or enclosing the
Premises, for the replacement cost of such glass;



16.3.
Personal Property:  Insurance on an All Risks basis covering 100% of the
Replacement Cost value of property at the Premises including, without
limitation, leasehold improvements, trade fixtures, merchandise, furnishings,
equipment, goods and inventory;



16.4.
Boiler & Machinery:  Where applicable, insurance covering central heating, air
conditioning and ventilating systems, refrigeration equipment, machinery and
electrical equipment, boilers and other high pressure piping and machinery, and
other similar apparatus installed in the Premises, including Business Income
loss;



16.5.
Business Income:  a) Business Interruption insurance for a period of not less
than 12 months from the date of fire or casualty; b) Loss of Rents insurance to
cover rental loss of Landlord for a period of not less than 12 months from the
date of fire or casualty, naming Landlord as Loss Payee;



16.6.
Employer’s Liability/Workers’ Compensation:  Employer’s Liability insurance with
limits not less than [***], and Workers’ Compensation insurance providing
statutory state benefits for all persons employed by Tenant in connection with
the Premises as required by applicable law;



16.7.
Sprinkler Leakage:  Insurance covering damage from leakage of sprinkler systems
now or hereafter installed in the Premises in an amount not less than the
current replacement cost covering Tenant’s merchandise, Tenant’s improvements
and Tenant’s trade fixtures; and

 
 
Page 14

--------------------------------------------------------------------------------

 
 
16.8.
Other Insurance:  Such other insurance and in such amounts as may be required by
Landlord against other insurable hazards as at the time are commonly insured
against by prudent owners of comparable Properties in the area in which the
Property is located.



16.9.
Form of Insurance/Companies:  All insurance provided for in Section 16 hereof
shall be in a form satisfactory to Landlord and carried with insurance companies
reasonably acceptable to Landlord that are licensed or authorized to do business
in the State in which the Property is located, are in good standing with the
Department of Insurance in the State in which the Property is located, have a
current rating issued by A.M. Best Company of not less than A-:VII, and/or whose
claim paying ability is rated no lower than A by Standard & Poor’s Ratings
Service and A2 by Moody’s Investors Service.  Insurance coverage shall be
written as primary policy coverage and not contributing with or excess of any
coverage which Landlord may carry, and LNR Partners, Inc., Landlord, and
Landlord’s managing agent shall be named as Additional Insureds with respect to
Commercial General Liability and Automobile Liability, including any Umbrella or
Excess policies.  Tenant shall furnish Landlord at the inception of this Lease
(i) a Certificate of Insurance evidencing that all such insurance is in effect
and that Landlord will be given at least 30 days prior written notice of
cancellation or non-renewal, and (ii) proof that premiums have been paid by
Tenant.  Not later than 15 days prior to the expiration of any insurance policy,
evidence of renewals or replacements of such policy shall be delivered to
Landlord, together with proof of payment of the associated premiums.  In the
event Tenant shall fail to procure any contract of insurance required under the
terms hereof or any renewal of or replacement for any contract of insurance that
is expiring or has been canceled, Landlord may, but shall not be obligated to,
procure such insurance on behalf of Tenant and the cost thereof shall be payable
to Landlord as additional rent within 10 days following written demand therefor.



16.10.
Subrogation:  Landlord and Tenant shall each obtain from their respective
insurers under all policies of property insurance maintained by either of them
at any time during the term hereof insuring or covering the Premises, a waiver
of all rights of subrogation which the insurer of one party might otherwise
have, if at all, against the other party.



17.
UTILITIES:



17.1.
Tenant’s Responsibility:  Tenant agrees that it shall be responsible for the
payment of all utilities, including water, gas, electricity, heat and other
services delivered to the Premises.  If any such services are not separately
metered to the Premises, Tenant shall pay a reasonable proportion, as determined
by Landlord, of all charges jointly metered with other premises. Tenant shall
also be responsible for its own janitorial services in its Premises.



17.2.
Landlord’s Responsibility:  Landlord shall not be liable for failure to furnish
any of the utilities described in Paragraph 17 and Tenant shall have no right to
abatement of rental hereunder or to termination of this Lease with respect to
any such interruption nor shall such failure constitute an eviction, nor shall
Landlord be liable under any circumstances for loss of or injury to property,
however occurring through or in connection with or incidental to the furnishing
of any of the services enumerated above. Provided, however, Landlord shall use
commercially reasonable efforts to avoid and remedy any material interference
with Tenant’s operations due to any failure, variation or interruption of any
utilities services and, to the extent practicable, Landlord will conduct any
necessary restoration work within the Premises outside Tenant’s normal business
hours. Notwithstanding the foregoing to the contrary, in the event (a) the need
for any such repairs or alterations is due to the gross negligence or willful
misconduct of Landlord, its agents, employees or contractors or Landlord is not
using its commercially reasonable efforts to diligently pursue the cure of such
interruption and (b) during the course of such interruption Tenant is prevented
from operating the Premises for the Permitted Use (and in fact Tenant for such
reason reasonably ceases operations or use in all of the Premises) for a period
in excess of two (2) days, then, provided the utility at issue is limited to
electricity, water and sewer interruption, and provided written notice is
promptly given to Landlord (in any case within three (3) days of such event),
all Rent shall abate commencing on the third (3rd) such day and continuing until
Tenant is again able to operate the Premises for the Permitted Use due to
restoration of such interrupted utility service; provided further, utility
interruptions arising from events exterior to the Property (such as a community
or area-wide power outage) shall not under any circumstances give rise to Tenant
remedies such as abatement of rent.



18.
CONDEMNATION:  If thirty (30%) percent of the land area of the Property shall be
taken or condemned for public use, either party hereto may elect to terminate
this Lease effective on the date of taking; otherwise this Lease will remain in
full force and effect.  If there is a taking of all of the Premises or a part
thereof so that the remaining part of the Premises is not suited for Tenant’s
continued use, either party may elect to terminate this Lease effective on the
date of taking.  If there is a taking of a portion of the Premises and a part
remains which is suitable for Tenant’s use, this Lease shall, as to the part
taken, terminate as of the date the condemnor acquires possession, and
thereafter Tenant shall be required to pay such proportion of the rent for the
remaining term as the value of the Premises remaining bears to the total value
of the Premises at the date of condemnation.  The election to terminate this
Lease as provided herein must be exercised, if at all, within 60 days after the
nature and extent of the taking is determined, otherwise, this Lease will remain
in full force and effect.  All sums which may be payable on account of any
condemnation shall belong solely to the Landlord, and Tenant shall not be
entitled to any part thereof, provided however, that Tenant shall be entitled to
retain any amount awarded to it for its trade fixtures or moving expenses.

 
 
Page 15

--------------------------------------------------------------------------------

 
 
19.
TRADE FIXTURES:  Any and all improvements made to the Premises during the term
hereof shall, unless Landlord requests their removal at the time of
installation, belong to the Landlord without compensation, allowance or credit
to Tenant, except movable trade fixtures of the Tenant which can be removed
without defacing the Premises or the Property.



20.
DESTRUCTION OF PREMISES:



20.1.
Partial Destruction:  In the event of a partial destruction of the Premises
during the term hereof, from any cause covered by insurance, Landlord must
repair the same to the extent insurance proceeds are received by Landlord for
such repairs, and within 60 days from receipt of such proceeds under then
existing governmental laws and regulations.  Such partial destruction shall not
terminate this Lease and Tenant shall be entitled to a proportionate reduction
of rent while such repairs are being made, based upon the extent to which the
making of such repairs shall interfere with the business of Tenant on the
Premises.  If such repairs cannot be made within said 60 day period, Landlord,
at its option, may make the repairs within a reasonable time.  If Landlord
elects to make said repairs, this Lease will continue in effect and the rent
will be proportionately abated as stated above.  If the repairs cannot be made
within 60 days from receipt of insurance proceeds by Landlord, and Landlord
elects not to make said repairs, this Lease may be terminated at the option of
either party.



20.2.
Material/Total Destruction:  If the Building in which the Premises are situated
or the Property sustains damage of more than 1/3 of the replacement cost
thereof, Landlord may elect to terminate this Lease whether the Premises are
injured or not.  A total destruction of the Building in which the Premises are
situated or the Property shall terminate this Lease.



20.3
Major Renovation.  Notwithstanding anything contained in this Lease to the
contrary, in the event the Premises, is damaged or destroyed and this Lease has
not been terminated as elsewhere provided herein, and Landlord does not complete
the reconstruction of the Premises and the building the Premises are located in,
within two hundred seventy (270) days after such damage or destruction, Tenant,
at its option, may terminate this Lease effective upon written notice thereof to
Landlord given at any time prior to the substantial completion of such
reconstruction.



21.           HAZARDOUS SUBSTANCES:


21.1.
Definitions:  For the purposes of this Agreement, the following terms have the
following meanings:



 
(a)
“Environmental Law” means any law, statute, ordinance or regulation pertaining
to health, industrial hygiene or the environment including, without limitation,
CERCLA (Comprehensive Environmental Response, Compensation and Liability Act of
1980), RCRA (Resources Conservation and Recovery Act of 1976) and SARA
(Superfund Amendments and Reauthorization Act of 1986).



 
(b)
“Hazardous Substance” means any substance, material or waste which is or becomes
designated, classified or regulated as being “toxic” or “hazardous” or a
“pollutant” or which is or becomes similarly designated, classified or
regulated, under any Environmental Law, including asbestos, petroleum and
petroleum products.



21.2.
Tenant’s Responsibilities:  At its own expense, Tenant will procure, maintain in
effect and comply with all conditions of any and all permits, licenses and other
governmental and regulatory approvals required for Tenant’s use of the
Premises.  Except in the ordinary course of Tenant's business and in accordance
with Environmental Laws, Tenant will not cause or permit any Hazardous Substance
to be brought upon, kept or used in or about the Property by Tenant, its agents,
employees, contractors or invitees without the prior written consent of
Landlord.  Tenant will cause any and all Hazardous Substances brought upon the
Premises or Property by Tenant to be removed from the Premises and Property and
transported in accordance with Environmental Laws.  Tenant will, in all
respects, handle, treat, deal with and manage any and all Hazardous Substances
in, on, under or about the Premises or Property in total conformity with all
applicable Environmental Laws and prudent industry practices regarding
management of such Hazardous Substances.  Upon expiration or earlier termination
of the term of the Lease, Tenant will cause all Hazardous Substances placed on,
under or about the Premises or Property by Tenant or at Tenant’s direction
(expressly including without limitation as may arise by reason of the operation
of the Generator noted below in this Lease) to be removed and transported for
use, storage or disposal in accordance and compliance with all applicable
Environmental Laws.  Tenant will not take any remedial action in response to the
presence of any Hazardous Substances in or about the Premises or the Property,
nor enter into any settlement agreement, consent decree or other compromise in
respect to any claims relating to any Hazardous Substances in any way connected
with the Premises or Property without first notifying Landlord of Tenant’s
intention to do so and affording Landlord ample opportunity to appear, intervene
or otherwise appropriately assert and protect Landlord’s interests with respect
thereto.

 
 
Page 16

--------------------------------------------------------------------------------

 
 
21.3.
Indemnification:  If the Premises or the Property become contaminated in any
manner for which Tenant is legally liable or otherwise become contaminated by
any release or discharge of a Hazardous Substance, Tenant shall immediately
notify Landlord of the release or discharge of the Hazardous Substance, and
Tenant shall indemnify, defend and hold harmless Landlord from and against any
and all claims, damages, fines, judgments, penalties, costs, liabilities or
losses (including, without limitation, a decrease in value of the Property or
the Premises, damages caused by loss or restriction of rentable or usable space,
or any damages caused by adverse impact on marketing of the space, and any and
all sums paid for settlement of claims, attorneys’ fees and expenses, consultant
fees and expert fees) arising during or after the term of this Lease and arising
as a result of such contamination, release or discharge.  This indemnification
includes, without limitation, any and all costs incurred because of any
investigation of the site or any cleanup, removal or restoration mandated by
federal, state or local agency or political subdivision.



21.4
Landlord Representations.  Landlord represents and warrants that Landlord
(commencing as of its period of stewardship of the Property through the date of
execution of this Lease) has not treated, stored or disposed of any Hazardous
Substances upon or within the Premises (other than minor uses of ordinary
commercially standard and lawfully employed cleaning and similar typical
operational activities to the extent employing chemical agents and the like
which comply with law), nor, to the best of Landlord's actual knowledge, has any
predecessor owner of the Premises provided, Landlord does not have ordinary
diligence information or knowledge about any predecessor’s conduct due to the
circumstances by which Landlord succeeded to its position in control of the
Property.  Landlord has not investigated the Premises nor tested it to determine
the inclusion of any asbestos (friable or otherwise) or other Hazardous
Substances whether or not beyond thresholds which violate law and/or require
remediation and Tenant has been given ample opportunity to perform such
diligence prior to executing this Lease. Landlord further represents and
warrants the following to the best of Landlord’s actual knowledge only:



(a)           No unresolved notice, citation, summons or order has been issued,
no complaint has been filed, no penalty has been assessed and no investigation
or review is pending or threatened by any governmental or other entity or any
other party: (a) with respect to any alleged violation of any Environmental Laws
applicable to its ownership of or at or activities at the Premises or the
Property by the Landlord or its affiliates or, to Landlord’s actual knowledge,
by anyone else in relation to the Premises; or (b) with respect to any alleged
failure to have any Environmental Permit in connection with the Premises; or (c)
with respect to any Hazardous Substances at, on, in, under or emanating from the
Premises to the extent in violation of law, requiring remediation, and/or
reasonably foreseeable to cause adverse impact to or upon Tenant or its
contemplated operations at the Premises.


(b)           Neither Landlord not its affiliates or, to Landlord’s actual
knowledge, any other party, has received any request for information, notice of
claim, demand or notification that it or they are or may be potentially
responsible with respect to any investigation or clean-up of any threatened or
actual release of any Hazardous Substance at, on, in, under or emanating from
the Premises.


(c)           Landlord has not tested for and does not have actual knowledge of
any PCBs or asbestos-containing materials (friable or otherwise) present at the
Premises, nor of any underground storage tanks, active or abandoned, at the
Premises which are in violation of law.


(d)           Landlord has no actual knowledge of any Hazardous Substance having
been released at, on, in, under, about or from the Premises in violation of law
or to the extent to require remediation.


(e)           No oral or written notification of a release or threat of release
of a Hazardous Substance has been filed by the Landlord, its Affiliates or, to
Landlord’s knowledge, any other party or in relation to the Premises, nor is the
Premises listed or proposed for listing on the National Priority List
promulgated pursuant to CERCLA, on the Comprehensive Environmental Response,
Compensation and Liability Information System (“CERCLIS”) or on any similar
state list of sites requiring investigation or clean-up.
 
 
Page 17

--------------------------------------------------------------------------------

 
 
(f)           To Landlord’s actual knowledge there are no environmental liens on
the Premises and no government actions have been taken or are in process or
pending which could subject the Premises to such liens.


(g)           To Landlord’s knowledge no consent, approval or authorization of,
or registration or filing with any person, including any environmental
governmental authority or regulatory agency (“Governmental Entity”), is required
in connection with the execution and delivery of this Lease or the commencement
of Tenant’s occupancy of the Premises as contemplated hereby provided, any such
requirement arising out of Tenant’s specific manner of use and/or operation (as
opposed to a general office or general retail use) shall be the sole
responsibility of Tenant to comply with and Tenant agrees and covenants to do so
at Tenant’s sole cost and expense.


(h)           Intentionally omitted.


(i)           To Landlord’s actual knowledge Landlord and its affiliates know of
no facts or circumstances related to environmental matters concerning the
Premises that could lead to any future environmental claims, liabilities or
responsibilities against Landlord, its affiliates or Tenant.


(j)           Landlord and its affiliates will comply in all material respects
with all Environmental Laws applicable to its or their ownership of or at
activities at the Premises and the Property during the term of this Lease but
without hereby waiving rights, claims or demands properly arising hereunder or
by law against Tenant or others for their conduct or operations.


(k)           Intentionally omitted.


(l)           Landlord and its affiliates shall reasonably cooperate so long as
same is at no cost or expense to Landlord, with and assist Tenant with any
actions necessary or required (a) to transfer any permit, consent or approval
applicable to the Premises or Tenant’s operations to Tenant; and (b) to obtain
any permit, consent or approval necessary for Tenant to construct and operate
its facilities at the Premises.


(m)           Intentionally omitted.


22.
EVENTS OF DEFAULT:  If one or more of the following events (“Event of Default”)
occurs, such occurrence constitutes a breach of this Lease by Tenant:



22.1.
Intentionally Omitted:



22.2.
Rent:  Tenant fails to pay any monthly Basic Rent or Operating Expenses Rent, if
applicable, as and when the same becomes due and payable, and such failure
continues for more than five (5) days after written notice thereof is given; or



22.3.
Other Sums:  Tenant fails to pay any other sum or charge payable by Tenant
hereunder as and when the same becomes due and payable, and such failure
continues for more than ten (10) days after written notice thereof is given; or



22.4.
Other Provisions:  Tenant fails to perform or observe any other agreement,
covenant, condition or provision of this Lease to be performed or observed by
Tenant as and when performance or observance is due, and such failure continues
for more than 30 days after Landlord gives written notice thereof to Tenant, or
if the default cannot be cured within said 30 day period and Tenant fails
promptly to commence with due diligence and dispatch the curing of such default
or, having so commenced, thereafter fails to prosecute or complete with due
diligence and dispatch the curing of such default; or



22.5.
Insolvency:  Tenant (a) files or consents by answer or otherwise to the filing
against it of a petition for relief or reorganization or arrangement or any
other petition in bankruptcy or liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction; (b) makes an assignment for
the benefit of its creditors; or (c) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers of itself or of any
substantial part of its property; or



22.6.
Receiver:  A court or governmental authority of competent jurisdiction, without
consent by Tenant, enters an order appointing a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial power of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding up or liquidation of Tenant, or if any such petition is filed against
Tenant and such petition is not dismissed within 45 days; or

 
 
Page 18

--------------------------------------------------------------------------------

 
 
22.7.
Attachments:  This Lease or any estate of Tenant hereunder is levied upon under
any attachment or execution and such attachment or execution is not vacated
within 60 days; or



22.8.
Assignment/Sublease:  Tenant assigns this Lease or subleases all or any portion
of the Premises in violation of Section 10 hereof.



23.
REMEDIES OF LANDLORD ON DEFAULT:



23.1.
Termination:  In the event of any breach of this Lease by Tenant, Landlord may,
at its option, terminate the Lease and repossess the Premises pursuant to the
laws of the State in which the Property is located and recover from Tenant as
damages:



 
(a)
the unpaid rent and other amounts due at the time of termination plus statutory
interest from the date such debts arose plus statutory interest upon any
judgments then secured, all at the State’s statutory rate for such amounts; and



 
(b)
the present value of the balance of the rent for the remainder of the term after
termination less the present value of the fair market value rental of the
Premises for said period (both determined by applying a discount rate of 1½%
below the Wall Street Journal Prime Rate); and



 
(c)
A damage value computed as a portion of half (1/2) of all Abated Rent (“Abated
Rent Damage Recovery”), calculated as follows: (i) In case of such a termination
properly so arising by reason of a Tenant Event of Default during Period 1 of
the initial Term of this Lease, the Abated Rent Damage Recovery amount shall be
an amount equal to half (1/2) of all Abated Rent having accrued prior to such
date of termination. (ii) In case of such a termination properly so arising by
reason of a Tenant Event of Default during Periods 2, 3, 4, or 5 of the initial
Term of this Lease, or during Period 6 (being the first Period of the First
Option Term), the Abated Rent Damage Recovery amount shall be the then
unamortized value of half (1/2) of all Abated Rent, computing same over a five
(5) year assumed amortization period which is deemed to have commenced on the
first day of Period 2 of the initial Term, deemed to have an initial balance for
purposes of amortizing which is equal to the full amount half (1/2) of all
Abated Rent accrued through all of Period 1 of the initial Term, and computing
same utilizing a standard continuously “self-liquidating” (to zero at end of
such five [5] year period) straight-line constantly declining amortization
schedule.



23.2.
Landlord’s Options:  Landlord may, in the alternative, (i) continue this Lease
in effect, as long as Landlord does not terminate Tenant’s right to possession,
and Landlord may enforce all its rights and remedies under the Lease, including
the right to recover the rent as it becomes due under the Lease; or (ii)
terminate Tenant’s right of possession (but not this Lease) and repossess the
Premises pursuant to the laws of the State in which the Property is located,
without demand or notice of any kind to Tenant, in which event Landlord shall
use commercially reasonable efforts to relet the Premises for the account of
Tenant for such rent and upon such terms as shall be satisfactory to
Landlord.  For purpose of such reletting Landlord is authorized by Tenant to
decorate or to make any repairs, changes, alterations or additions in or to the
Premises that may be necessary or convenient, at Tenant’s expense.  Tenant shall
also be responsible for rent for the period that the Premises are vacant and all
costs of re-letting, including, without limitation, reasonable brokerage
commissions and attorneys’ fees.  Tenant shall be liable for any deficiency of
such rental below the total rental and all other payments herein provided for
the unexpired balance of the term of this Lease.  If said breach of the Lease
continues, Landlord may, at any time thereafter, elect to terminate the Lease;
or (iii) exercise any and all other rights and remedies available to Landlord at
law or in equity.



24.
SECURlTY DEPOSIT:  The Security Deposit set forth in Paragraph 1, if any, and
any other sums collected by Landlord until same are applied by Landlord shall
secure the performance of the Tenant’s obligations hereunder.  Landlord may, but
shall not be obligated to, apply all or portions of the Security Deposit on
account of Tenant’s obligations hereunder.  In the event that Landlord applies
all or a portion of the Security Deposit to Tenant’s obligations hereunder,
Tenant shall be obligated, within 10 days of receipt of notice from Landlord, to
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to the full amount stated in Paragraph 1.9 above.  Failure to deposit
such cash shall be a default under the terms of this Lease.  Provided Tenant is
not in default, any balance remaining upon termination shall be returned to
Tenant.  Tenant shall not have the right to apply the Security Deposit in
payment of the last month’s rent.  No interest shall be paid by Landlord on the
Security Deposit.  In the event of a sale of the Property, Landlord shall have
the right to transfer the Security Deposit to the purchaser, upon such transfer
Landlord shall have no further liability with respect thereto, and Tenant agrees
to look solely to such purchaser for the return of the Security
Deposit.  Landlord shall not be required to keep the Security Deposit in a
segregated account, and the Security Deposit may be commingled with other funds
of Landlord.

 
 
Page 19

--------------------------------------------------------------------------------

 
 
25.
LIEN FOR RENT:  Intentionally deleted.



26.
ERISA:  Intentionally deleted.



27.
LANDLORD DEFAULT:  Landlord shall be in default under this Lease (herein
"Landlord's Default") upon the failure or refusal of Landlord, at any time
during the Term, to fulfill or perform any covenant, agreement or obligation of
Landlord hereunder if such failure or refusal shall continue without correction
for a period of thirty (30) days (or such shorter period of time as reasonable
in an emergency or such longer period as reasonably necessary as provided below)
after written notice thereof to Landlord, provided that if such covenant,
agreement or obligation shall be of such a nature that it cannot be reasonably
fulfilled or performed within such thirty (30) days exercising due diligence and
if Landlord in good faith commences to fulfill or perform same within said
thirty (30) day period, a Landlord’s Default shall not be deemed to have
occurred if Landlord is then diligently pursuing the fulfillment or performance
of the covenant, agreement or obligation and shall thereafter continuously and
diligently proceed therewith until completion. Tenant shall have all remedies at
law and in equity upon any such Landlord Default, subject to the following.
Notwithstanding anything else contained in this Lease, should Landlord breach
any of its duties or obligations to Tenant in respect of any Landlord-required
repair actions within or to the Premises itself only, and if Tenant reasonably
concludes that an emergency situation exists in or to the Premises which
materially jeopardizes Tenant’s ability to operate business (including imminent
harm to person or property), Tenant shall provide such written notice and time
for Landlord to cure as may be practicable under the circumstances and Tenant in
such circumstances only, where Landlord does not timely then commence the cure
and prosecute same with reasonable diligence toward completion, may take such
action as is reasonably necessary to begin to remedy such emergency situation so
as to mitigate damages and losses, pending Landlord’s undertaking action as
required under this Lease, but taking same to completion where (if) Landlord
does not undertake the effort in a reasonable time under the circumstances (and
the parties acknowledge that under emergency circumstances it is possible to
reasonably conclude that very little notice is sufficient due to such
exigency).  In connection therewith, provided Tenant is not in default or
violation of this Lease of which written notice has been given (and if so, not
until such default or violation has been cured), Landlord shall promptly
thereafter reimburse Tenant following submission of reasonable documentation
evidencing the reasonable actual expenses reasonably so incurred by Tenant
(including paid receipts therefor so as to assure Landlord of repairs having
been performed in a good and workman-like manner to lien-free completion) in
taking only such action herein permitted which was otherwise required of
Landlord; provided further, however, notwithstanding this sentence, no such
action may be taken by Tenant in respect of the roof except Tenant may take
certain reasonable non-structural non-invasive non-damaging measures to mitigate
its losses, such as having a tarp or other covering or similar temporary
protection installed or placed but only while exercising commercially reasonable
care in good faith to try to avoid further damaging the roof or voiding any roof
warranty or bond; and provided further under no circumstances may Tenant take a
rental off-set or abatement in respect of any cost, expense or reimbursement so
incurred or otherwise due Tenant hereunder, Tenant’s sole and exclusive remedy
for Landlord’s failure to reimburse same being limited to an action for damages
against Landlord (and the prevailing party shall be entitled to recover from the
non-prevailing party, such prevailing party’s reasonable attorneys’ fees and
costs reasonably incurred in the prosecution or defense of such an action (as
applicable), through and including appellate levels). Under no circumstances
shall any provision of this Lease be deemed or construed to consent to or
otherwise permit Tenant to take any such actions outside of its Premises (other
than as to the roof as aforesaid and other than against the immediate exterior
if the situation qualifies otherwise hereunder for such self-help attention).

 
28.
LIMITATION ON LANDLORD’S PERSONAL LIABILITY:  Tenant specifically agrees to look
solely to Landlord’s interest in the Property including income therefrom (such
as but not limited to rent) and all net proceeds of sale on execution of the
interest of Landlord in the Property, for the recovery of any judgment from
Landlord, it being agreed that Landlord (and any officers, shareholders,
directors or employees of Landlord) shall never be personally liable for any
such judgment. In event of a sale or conveyance by Landlord of the Property, the
same shall operate to release Landlord from any future liability upon any of the
covenants or conditions, expressed or implied, contained in this Lease in favor
of Tenant, and in such event Tenant agrees to look solely to the responsibility
of the successor in interest of Landlord in and to this Lease.  Except as set
forth in this Article, this Lease shall not be affected by any such sale and
Tenant agrees to attorn to the purchaser or assignee.  If any security has been
given by Tenant to secure the faithful performance of any of the covenants of
this Lease, Landlord shall transfer or deliver (including by means of a closing
credit in connection with a sale so as to cause the successor to be deemed to
take a transfer of) said security, as such, to Landlord's successor in interest
and, thereupon Landlord shall be discharged from any further liability with
regard to said security.

 
 
Page 20

--------------------------------------------------------------------------------

 
 
29.
ATTORNEYS’ FEES: In the event Tenant defaults in the performance of any of the
terms, covenants, agreements or conditions contained in this Lease and Landlord
places the enforcement of this Lease or the collection of any rent due or to
become due hereunder or recovery of the possession of the Premises in the hands
of an attorney, Tenant agrees to pay Landlord reasonable attorneys’ fees and
costs.  If there is any legal action or proceeding between Landlord and Tenant
to enforce any provision of this Lease or to protect or establish any right or
remedy of either Landlord or Tenant hereunder, the unsuccessful party to such
action or proceeding will pay to the prevailing party all costs and expenses,
including reasonable attorneys’ fees (including allocated costs of Landlord’s
in-house attorney), incurred by such prevailing party in such action or
proceeding and in any appearance in connection therewith, and if such prevailing
party recovers a judgment in any such action, proceeding or appeal, such costs,
expenses and attorneys’ fees will be determined by the court handling the
proceeding and will be included in and as a part of such judgment.



29.
WAIVER:  No failure of Landlord to enforce any term hereof shall be deemed to be
a waiver.



30.
SEVERABILITY:  If any clause or provision of this Lease is illegal, invalid or
unenforceable under present or future laws effective during the term hereof,
then it is the intention of the parties hereto that the remainder of this Lease
shall not be affected thereby, and it is also the intention of both parties that
in lieu of each clause or provision that is illegal, invalid or unenforceable,
there shall be added as a part of this Lease, a clause or provision as similar
in terms to such illegal, invalid or unenforceable clause or provision as may be
possible and be legal, valid and enforceable.



31.
NOTICES:  All notices or other communications required or permitted hereunder
must be in writing, and be (i) personally delivered (including by means of
professional messenger service), (ii) sent by overnight courier, with request
for next Business Day delivery, or (iii) sent by registered or certified mail,
postage prepaid, return receipt requested, to the addresses set forth in
Paragraph 1.  All notices sent by mail will be deemed received 2 days after the
date of mailing or upon delivery or refusal of delivery.



32.
HOLDING OVER:  Any holding over after the expiration or termination of this
Lease shall be construed as a month-to-month tenancy at a rental of 200% (but,
same shall be 150% for the first thirty (30) days of any such holding over if
the parties are then in good faith engaged in negotiations to finalize a term
extension) of the rent for the month of the Lease preceding the month in which
the expiration or termination occurred, and otherwise in accordance with the
terms hereof, as applicable.  In the event Tenant shall be or become a holdover
tenant, Tenant shall also indemnify Landlord against all claims for damages
against Landlord as a result of Tenant’s possession of the Premises, including,
without limitation, claims for damages by any tenant to whom Landlord may have
leased the Premises, or any portion thereof, for a term commencing after the
expiration or termination of this Lease.



33.
TIME:  Time is of the essence of this Lease.



34.
HEIRS, ASSIGNS, SUCCESSORS:  This Lease is binding upon and inures to the
benefit of the assigns and successors in interest of Landlord and is binding
upon and inures to the benefit of Tenant and Tenant’s heirs and successors and,
to the extent assignment may be approved by Landlord hereunder, Tenant’s
assigns.



35.
SUBORDINATION:  This Lease is and shall always be subject and subordinate to the
lien of any mortgages which are now or shall at any future time be placed upon
the Property, the Premises or Landlord’s rights hereunder, and to any renewals,
extensions, modifications or consolidations of any such mortgage.  This clause
shall be self-operative and no further instrument of subordination need be
required by any mortgagee.  In confirmation of such subordination, however,
Tenant, at Landlord’s request, shall execute promptly any appropriate
certificate or instrument that Landlord may reasonably request. If there
currently (as of the date of execution of this Lease) exists a mortgage or other
encumbrance of the Property securing debt of Landlord, then, Tenant and
Landlord's mortgagee shall enter into the lender’s form of subordination,
nondisturbance and attornment agreement in recordable form reasonably acceptable
to Tenant and Landlord's mortgagee, which provides that in any event of
foreclosure, sale under power of sale, ground or master lease termination or
transfer in lieu of any the foregoing or exercise of any other remedy pursuant
to such mortgage: (a) Tenant’s use, possession and enjoyment of the Premises
shall not be disturbed and this Lease shall continue in full force and effect so
long as Tenant is not in default hereunder beyond any applicable notice and cure
period and so long as Tenant attorns to such successor and agrees to and in fact
does pay rents and charges hereunder due Landlord, to such successor, and (b)
this Lease shall automatically and unconditionally become a direct lease between
any successor to Landlord’s interest, as landlord, and Tenant as if such
successor was the Landlord originally named hereunder.



36.
ESTOPPEL CERTIFICATE; FINANCIAL STATEMENTS:



36.1.
Content:  Tenant shall at any time upon not less than 10 days prior written
notice from Landlord execute, acknowledge and deliver to Landlord a statement in
writing:



 
(a)
certifying that this Lease is unmodified and in full force and effect (or, if
modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect), the amount of any security
deposit, and the date to which the rent and other charges are paid in advance,
if any; and

 
 
Page 21

--------------------------------------------------------------------------------

 
 
 
(b)
acknowledging that there are not, to Tenant’s knowledge, any uncured defaults on
the part of Landlord hereunder, or specifying such defaults if any are
claimed.  Any such statement may be conclusively relied upon by a prospective
purchaser or encumbrancer to the Premises.



36.2.
Failure to Deliver:  At Landlord’s option, Tenant’s failure to deliver such
statement within such time shall be a material breach of this Lease or shall be
conclusive upon Tenant:



 
(a)
that this Lease is in full force and effect, without modification, except as may
be represented by Landlord;



 
(b)
that there are no uncured defaults in Landlord’s performance; and



 
(c)
that not more than one month’s rent has been paid in advance or such failure may
be considered by Lessor as a default by Tenant under this Lease.



36.3.
Financial Statements:  No more often than once every two (2) years during the
Term and in case of an Event of Default and in case of a pending sale, financing
or refinancing of the Property, Tenant shall deliver to Landlord, Tenant’s
reasonable financial statements and financial information provided same are held
by Landlord and its lender as applicable in confidence and provided no such
obligation shall arise where Tenant is a public company (meaning, a company
whose shares are regularly traded on a US national SEC-regulated securities
exchange).  Provided, however, so long as Tenant consolidates its financial
statements with a public company then Tenant shall have no obligation to deliver
financial statements as provided in this Section 36.3.



37.
AUTHORIZATION: If Tenant executes this Lease as a corporation or partnership,
then Tenant and the person(s) executing this Lease on behalf of Tenant,
represent and warrant that such entity is duly qualified to do business in the
State in which the Property is located and that the individuals executing this
Lease on Tenant’s behalf are duly authorized to execute and deliver this Lease
on Tenant’s behalf.



38.
JOINT AND SEVERAL LIABILITY:  In the event that more than one person or entity
executes the Lease as Tenant, all such persons and entities shall be jointly and
severally liable for all of Tenant’s obligations hereunder.



39.
FORCE MAJEURE:  Each party hereto shall be excused for the period of any delay
in the performance of any non-monetary obligations hereunder when prevented from
doing so by cause or causes beyond such party's reasonable control which shall
include, without limitation, all labor disputes, civil commotion, civil
disorder, riot, civil disturbance, war, war-like operations, invasion,
rebellion, hostilities, military or usurped power, sabotage, governmental
regulations, orders, moratoriums or controls, fire or other casualty, inability
to obtain any material, or services, or Acts of God.



40.
RECORDING:  Tenant shall not record this Lease, or any memorandum or short form
thereof, without the written consent and joinder of Landlord, which may be
unreasonably withheld.



41.
RIDER:  A Rider portion of this Lease, captioned “Rider Provisions (Additional
Terms)” appears above the signature blocks at the end of the body of this Lease
(below); and includes additional terms and provisions to which the parties agree
unless no such Rider portion appears, in which case none is deemed included.



42.
ENTIRE AGREEMENT:  The foregoing constitutes the entire agreement between the
parties and may be modified only by a writing signed by both parties.



43.
GOVERNING LAW:  This Lease shall be construed in accordance with the laws of the
State in which the Property is located.



44.
RADON GAS:
 Intentionally omitted; not applicable to a non-Florida property.



45.
RADIUS:  Intentionally omitted.



46.
PROMOTIONAL PROGRAM:  Intentionally omitted.



47.
WAIVER OF THE RIGHT TO TRIAL BY JURY:  LANDLORD AND TENANT HEREBY KNOWINGLY AND
INTENTIONALLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING THAT
LANDLORD OR TENANT MAY HEREINAFTER INSTITUTE AGAINST EACH OTHER WITH RESPECT TO
ANY MATTER ARISING OUT OF OR RELATED TO THIS LEASE OR THE LEASED PREMISES. THE
PARTIES FURTHER HEREBY WAIVE THE RIGHT TO CONSOLIDATE ANY ACTION IN WHICH A JURY
TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL HAS NOT BEEN
WAIVED.  THE FOREGOING WAIVERS ARE IRREVOCABLE AND MUTUALLY, KNOWINGLY,
WILLINGLY, INTENTIONALLY AND VOLUNTARILY MADE AFTER EACH PARTY HAS HAD THE
BENEFIT OF, OR AMPLE OPPORTUNITY, TO GAIN LEGAL ADVICE AND COUNSEL.

 
 
Page 22

--------------------------------------------------------------------------------

 
 
48.
NO CONSEQUENTIAL OR PUNITIVE DAMAGES.  NOTWITHSTANDING ANY PROVISION IN THIS
LEASE TO THE CONTRARY, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR
ANY INDIRECT, PUNITIVE, SPECIAL, INCIDENTAL, EXEMPLARY, OR CONSEQUENTIAL
DAMAGES.  



49.
SPECIAL STIPULATIONS:



SS-1           HVAC, Plumbing, Electrical Systems: (A) Notwithstanding anything
else set forth in this Lease, including any expression of Tenant accepting the
Premises in its “AS-IS” condition:  Landlord agrees that upon tender, the HVAC,
plumbing and electrical systems within and/or exclusively serving the Premises
shall be in good working order and condition, and are fit for their intended
purposes. (B) Tenant shall promptly (but in any case within forty-five (45) days
after the date of initial tender of possession of the Premises, time being
strictly of the essence), deliver to Landlord in writing a notice, as Tenant’s
sole and exclusive remedy, should Tenant determine that, at such time of initial
tender of the Premises, any of the said plumbing and/or electrical systems are
not in good working order (herein, a circumstance where the said plumbing and/or
electrical systems or any part thereof “Lacks Good Systems Order”), specifying
in such written notice with detail Tenant reasonably can give, exactly what
facts or circumstances observed by Tenant give rise to Tenant’s assertion that a
Lacks Good Systems Order circumstance pertains. Where Tenant timely so notifies
Landlord in the time and manner noted above, time being strictly of the essence,
that such a Lacks Good Systems Order circumstance pertains, then, as Tenant’s
sole and exclusive remedy, Landlord shall at its expense repair such plumbing
and/or electrical systems so as to put same back into good working order so long
as no such repair or action by Landlord is required by reason of Tenant’s work
or actions taken in or to such plumbing and/or electrical systems. (C) Tenant
shall promptly (but in any case within one (1) year after the date of initial
tender of possession of the Premises, time being strictly of the essence),
deliver to Landlord in writing a notice, as Tenant’s sole and exclusive remedy,
should Tenant determine that, at such time of initial tender of the Premises or
any subsequent time during such year, any of the said HVAC systems are not in
good working order (herein, a circumstance where the said systems or any part
thereof “Lacks Good HVAC Order”), specifying in such written notice with detail
Tenant reasonably can give, exactly what facts or circumstances observed by
Tenant give rise to Tenant’s assertion that a Lacks Good HVAC Order circumstance
pertains. Where Tenant timely so notifies Landlord in the time and manner noted
above, time being strictly of the essence, that such a Lacks Good HVAC Order
circumstance pertains, then, as Tenant’s sole and exclusive remedy, Landlord
shall at its expense repair such HVAC systems so as to put same back into good
working order so long as no such repair or action by Landlord is required by
reason of Tenant’s work or actions taken in or to such HVAC
systems.  NOTWITHSTANDING THE FOREGOING, ALL STATEMENTS CONCERNING HVAC ARE
MODIFIED AS SET OUT ON THE “SLIP PAGE” 26.5 ATTACHED AND THE TERMS OF SUCH SLIP
PAGE INSTEAD SHALL GOVERN THE PARTIES’ OBLIGATIONS.


SS-2           GENERATOR: Landlord does hereby consent to the construction and
installation of an electrical generator either powered by natural gas or diesel
fuel or other generally accepted method (the “Generator”) by Tenant to
exclusively serve the Premises, subject to the following terms and conditions:


(a)  The cost and expense of installing, constructing, maintaining, operating
and removing the Generator shall be the sole cost and expense of Tenant.  Tenant
shall be responsible for all costs and expenses associated with such Generator,
including, without limitation, any utility costs, and Tenant shall promptly
repair any damage to the Premises or the Building resulting from the
installation, construction, maintenance, operation and removal of such
Generator.


(b) The nature, type, kind, manufacturer, technical specifications, size,
including screening, height and location, and other specifications of the
Generator shall be subject to reasonable approval by Landlord prior to Tenant’s
installation of the Generator and such approval will not be unreasonably
withheld.  Tenant shall deliver to Landlord Tenant’s plans and specifications
for the installation of the Generator and the surrounding screening for review
and approval by Landlord’s engineer not less than thirty (30) days prior to
commencing installation of the Generator.


(c)  Tenant shall have the right to install and use the Generator and to use the
electrical current supplied from the Generator provided that: (i) Tenant’s
construction and placement of the Generator is in substantial conformity with
the plans and specifications previously approved by Landlord in writing; (ii)
Tenant’s connection to and use of the Generator shall comply with and not
violate any applicable laws, rules, regulations or ordinances including, without
limitation, laws, rules and regulations as to Hazardous Substances; and (iii) at
the expiration or the sooner termination of the Lease, Tenant, at its sole cost
and expense, shall remove the Generator and any other connections to the
Generator and restore the Generator site to its condition prior to Tenant’s
installation thereof, free of any hazardous materials or other environmental
contamination ("Tenant's Restoration Obligation"). If Tenant fails to satisfy
Tenant's Restoration Obligation after five (5) business days prior written
notice to Tenant, in addition to any other rights and remedies of Landlord,
Landlord shall be permitted to satisfy Tenant's Restoration Obligation and
Tenant shall reimburse Landlord its actual costs and expenses in connection
therewith ("Landlord's Self Help Remedy").  In the event the Generator creates
any unsafe or hazardous condition, Tenant shall move and/or relocate the
generator to a more suitable location to alleviate any unsafe or hazardous
condition at its own expense.
 
 
Page 23

--------------------------------------------------------------------------------

 
 
(d)  To the extent visible from public areas, Tenant shall install the Generator
in an aesthetically pleasing manner and exercise all reasonable steps to shield
or screen the Generator from public view.  Tenant shall fence or screen the
Generator so as to minimize any risks and to ensure that the Generator does not
create a nuisance and the design and operation of the Generator shall be such as
to avoid material interference with other tenants. All installation of the
Generator or other construction work shall be completed by a qualified
contractor approved in writing by Landlord and Tenant.


(e)  Without limitation and in addition to any other release and indemnification
provision contained in the Lease, Tenant hereby releases Landlord its
principals, officers, directors, agents, contractors, employees, managing agents
and lenders from and against any liability, claim, loss, cost, damage, injury
and expense of whatever kind arising directly or indirectly from Tenant's
installation of the Generator and related Generator equipment, or from Tenant’s
use of the Generator or from any failure of the Generator or related system or
equipment to provide power or for any damage, injury or loss to equipment or
data which is connected to the Generator or for any damage, injury or loss to
any equipment or data which is connected to the Generator or for any failure of
the Generator or other related equipment to comply with any applicable laws,
rules, regulations or ordinances or Landlord's or Tenant’s exercise of any
rights or remedies afforded to it, in connection with the Generator, pursuant to
the Lease (collectively, the "Released Claims").  Further, Tenant hereby
indemnifies and agrees to hold harmless Landlord, their principals, officers,
directors, agents, contractors, employees, managing agents and lenders harmless
from and against any liability, claim, loss, cost, damage and expense of
whatever kind arising directly or indirectly from, arising out of or related to
the Released Claims, including, but not limited to, reasonable attorneys’ fees,
court costs and consultant fees, except to the extent such liability, claim,
loss, cost, damage or expense is due to the gross negligence or willful
misconduct of Landlord or Tenant, their employees, agents or contractors.  The
release and indemnity provisions of this provision shall survive termination of
the Lease.  Tenant shall keep in force at all times the Generator is in
existence at the Premises, such Commercial General Liability insurance policy or
policies (which complies with the other requirements of the Lease) to protect
the Landlord against any liability to the public or to any invitee of Tenant or
Landlord incidental to the use of the Generator or resulting from any accident
occurring in or upon the Premises with limit of not less than the amounts
specified for insurance in this Lease.


(f)  Tenant shall periodically inspect the Generator to identify any conditions
that are dangerous or in need of maintenance or repair.  Tenant shall, as a
matter of information only, promptly provide Landlord with notice of any
dangerous conditions.


(g)  Tenant shall be solely responsible for obtaining, at its expense, all
required permits, approvals, and certificates from all governmental authorities
having or claiming jurisdiction with respect to the location, connection and
operation of the Generator, and for compliance with all laws applicable thereto,
including the installation of any required venting and noise suppression
devices.  Without limitation of the foregoing, if the Generator or any other
associated equipment which Landlord permits Tenant to locate or install in such
licensed area generates noise which disturbs other occupants of the Property,
excepting noise generated on a short-term, incidental basis due to a general
interruption in electricity service to the Premises, then Tenant shall install,
at Tenant’s sole cost and expense, sound attenuated acoustic enclosures
reasonably satisfactory to Landlord designed to reduce such noise or reduce such
noise to acceptable levels.  Tenant agrees to perform its periodic Generator
testing during hours that other tenants of the Property are closed for business.


(h)  The generator pad shall have such curbing as is necessary to contain any
fuel spill; provided, Tenant shall not store on-site, whether above or
underground, fuel for the operation of such generator and such generator may not
operate on liquid petroleum distillates such as gasoline, but instead may only
operate with natural gas or other compressed gas fuel. Under no circumstances
shall any underground storage tanks be installed.  The design and operation of
the Generator shall be such as to avoid material interference with other tenants
and the standards, plans, points of entry of connecting lines, wires and/or
conduits and the like, and all other installation criteria shall all be subject
to Landlord’s reasonable advance approval. The Generator shall be used only for
periodic testing and in the event of such power outages noted above. All
indemnity provisions of the Lease are deemed applicable so as to indemnify,
defend and hold Landlord harmless from and against all loss, cost, fines,
penalties or other damages arising out of or in connection with the
installation, use, operation and removal of the Generator including expressly
and without limitation all manner of environmental liabilities there from
arising.
 
 
Page 24

--------------------------------------------------------------------------------

 
 
SS-3           SATELLITE DISH / ANTENNA: Subject to the terms and conditions of
this Special Stipulation 3, and subject to the approval of any applicable
private associations whose rights are evidenced of Public Record (if any),
Tenant shall have the right to install a satellite dish, microwave antenna or
other similar equipment on the roof of Building in a location selected by
Landlord or at another location designated by Landlord. Except as otherwise
provided herein, all provisions of the Lease shall be deemed applicable to the
said installation, subject to the limited use and purpose of same as herein
contemplated. Tenant shall not sell or rent time on or use such equipment to
other occupants of the Building or any other third parties.  Such equipment
shall be installed accordance with plans and specifications prepared by Tenant
and approved by Landlord and in accordance with all applicable building codes,
and Landlord shall not be obligated to provide any additional utility service
required by said equipment. Once so approved by Landlord in writing, such
installation shall be prosecuted with commercially reasonable diligence to
completion within thirty (30) days. Tenant shall be responsible in determining
the sufficiency of the roof structure to support the live and static load of the
said installation. No logo, business or similar image or design, or trade name,
or similar written feature (other than ordinary brand name imprints of the
equipment), shall be visible upon any surface of any such equipment or
installation and no surface thereof may be used for promotional or advertising
purposes. Such equipment shall be properly screened so as to not be visible from
the common areas of the Building or Property. No roof penetrations shall be
permitted. Nonetheless if for any reason Landlord does consent to any level of
installation that involves any degree of roof penetration, then, any such roof
penetrations in the roof of the Premises or the Building shall be made by
Landlord's roofing contractor at Tenant's sole cost and expense. Tenant shall
provide Landlord with a letter from the roofing contractor stating that such
work has not affected the roof bond or guaranty for the roof of Building, as
applicable. All access to the roof shall be coordinated with Landlord.  Tenant
shall maintain said equipment in a good state of repair and shall protect,
defend, indemnify, save and hold harmless Landlord against and from any and all
claims, losses, costs, damages and expenses, including attorneys' fees,
resulting from, or in connection with, the erection, maintenance, existence or
removal of such equipment; and shall repair any damage which may have been
caused by the erection, maintenance, existence or removal of such equipment.
Tenant shall be responsible for obtaining the consent of all regulatory license
commissions and government agencies before erecting any such equipment, and
thereafter maintaining such consent. No consent here given shall operate as an
assurance or warranty that the said installation or equipment is permitted by
law. Under no circumstances will Tenant permit the operation of the installation
and its equipment to interfere with or otherwise impede the operations of any
other communications, electronic transmission or other similar systems operating
in, to or from the Property.  Any taxes or assessments or increases in insurance
costs levied or arising against or in connection with the Building or Landlord
or the Property because of the existence of such equipment shall be Tenant's
sole responsibility to pay in full upon invoice therefor. Upon vacating the
Premises, Tenant shall remove such equipment and repair all damage caused by
such removal and dispose of the equipment and other installation items so
removed, off-site.  Where Tenant fails to remove same upon expiration or
termination of the Lease, Tenant shall be liable for the reasonable costs
incurred by Landlord to effectuate the removal and disposal as otherwise herein
required of Tenant. Tenant's obligation to observe or perform this covenant
shall survive the expiration or termination of this Lease.


SS-4           EXCLUSIVE:  (A) During the term of this Lease (as the same may be
extended or earlier terminated), provided Tenant is not in default or violation
of any term or condition of this Lease beyond any thereto applicable curative
period, and only for so long as Tenant has not ceased operating in substantially
all of the Premises during Property normal reasonable business hours and days,
Landlord agrees hereafter (that is, after the Effective Date of this Lease) not
to enter into any lease for space in the Property owned by Landlord, with any
tenant operating primarily as a blood plasma donation center. Any such operation
in violation of the foregoing exclusive would be herein called a “Competing
User”; subject however to the following terms and conditions. In addition to the
foregoing agreement whereby Landlord shall not enter into any lease, Landlord
further agrees not to enter into any modification of an existing lease for any
space in the Property owned by Landlord in contravention of the foregoing
provisions of this SS-4 unless by the terms of such existing lease Landlord is
contractually or legally obligated to do so. However, notwithstanding anything
in this Lease, nothing contained in this SS-4 shall limit, impair or otherwise
affect (i) Landlord's leases (existing as of the date of full execution and
delivery hereof), tenants thereunder, and their successors and assigns or their
uses or permitted uses under their leases, as extended, renewed, relocated,
assigned, transferred, sublet, substituted or replaced or (ii) any portions of
the Property which are not owned by Landlord.  (B) Notwithstanding anything to
the contrary herein set forth, in the event Landlord is in violation of this
SS-4 (a “Competing User Violation”), irrespective of whether or not such party
whose acts give rise to a Competing User Violation is a “Rogue Tenant” (meaning,
a tenant acting in violation of its lease), then, Tenant shall, as an express
condition precedent to the right to exercise any remedies, deliver written
notice to Landlord thereof and allow Landlord an opportunity of at least thirty
(30) days within which to remedy the violation (but such time frame shall be
extended to the extent Landlord is in good faith prosecuting its efforts to
bring about a cessation of such Competing User Violation, including without
limitation the prosecution of litigation against such tenant; herein any such
efforts throughout such 30 day period or thereafter is called “Remedial
Actions”). So long as Landlord is taking such Remedial Actions, Tenant shall not
exercise nor be entitled to any other remedy or redress as against Landlord;
provided, nothing herein shall limit or impair Tenant’s rights or remedies
directly against such Competing User following the first thirty (30) days after
such notice is given. If notwithstanding such Remedial Actions by Landlord, the
Competing User Violation has not ceased within one hundred eighty (180)
following the giving of such notice by Tenant, then, Tenant shall have an
ongoing right thereafter (until such violation has ceased or if sooner, until
the conclusion of a period three hundred sixty-five [365] days following the
conclusion of such initial thirty [30] day period) to terminate the Lease by
reason thereof upon written notice (“Termination Notice”), effective at the
conclusion of the month following the month during which such Termination Notice
is given. (C) Any such Termination Notice so properly and timely given shall
provide for a termination effective on the last day of the month following the
month during which such notice is delivered to Landlord; but no such Termination
Notice may be given after the time when the Competing User Violation has ceased.
In case of such a properly and timely given Termination Notice, the Lease shall
terminate as aforesaid on the last day of the month following the month during
which such Termination Notice is delivered to Landlord, subject to the
following.  Any such properly effectuated Termination Notice shall be
automatically treated as though the Lease had been amended to modify the date of
the natural expiration of the then current term, so that such natural expiration
date shall be deemed to be the date of termination arising under such
Termination Notice. All terms and conditions of the Lease which control, govern
and survive in connection with a natural expiration of the term, shall control,
govern and survive in like manner upon a termination so effectuated under this
SS-4.
 
 
Page 25

--------------------------------------------------------------------------------

 
 
SS-5           TENANT IMPROVEMENT ALLOWANCE FOR SUITE [***] ONLY: In
consideration of Tenant performing “Tenant's Work”, defined here as work limited
to new carpet and painting (subject to Landlord’s advance reasonably given
approval of the carpet and paint including quality of same), provided Tenant is
not in default and is current in its payment of all rents and charges due under
the Lease, then, Tenant shall be granted a tenant allowance in the amount of up
to [***], to be used by Tenant solely in connection with the Tenant’s Work
improvements to the Suite [***] portion of the Premises only and for the
purchase of up to [***] of furniture to be used in connection with Tenant's
Permitted Use of the Premises ("Tenant Improvement Allowance" or also herein
called “Landlord’s Contribution”), paid by Landlord to Tenant within sixty (60)
days of the last to occur of the following (but such amount first shall be
reduced in any event by the construction supervision fee indicated below):  (a)
Tenant's completion of Tenant's Work, in a good and workman-like manner and in
accordance with all requirements of law and “code” and in compliance with all
previously secured approvals from Landlord concerning same as having been
previously submitted to Landlord for Landlord’s review and approval, all as
reasonably determined by Landlord or Landlord's architect, in a lien-free
condition, and (b) Landlord's receipt of a release and waiver of lien, in form
and substance reasonably satisfactory to Landlord, executed by Tenant's
contractor or contractors, covering (that is, referring to) every subcontractor,
laborer and material supplier supplying labor and/or materials of Tenant's Work,
as well as any other documentation including similar lien releases if and as
required by Landlord from all such subcontractors, sub-subcontractors, laborers,
materialmen, suppliers and any other party who by law may have the right to lien
the job for non-payment provided Landlord will reasonably relax the foregoing
standards where paid invoices reasonably will suffice to evidence such
expenditures, and (c) Tenant shall have caused the completion of Tenant's Work
in accordance with the said approved plans and specifications and all provisions
of the Lease, and (d) Tenant shall have delivered to Landlord all of the
following: (i) Tenant's written statement that Landlord is not in default to
date (or stating any defaults claimed) and that Tenant reserves no claims,
offsets or backcharges (or stating those claimed) together with paid invoices or
other receipts evidencing Tenant has incurred expenses directly in the
prosecution of its Tenant’s Work to the Premises in an amount at least equal to
the Tenant Improvement Allowance (or, if same evidence such expenditures in an
aggregate amount which is less than the above stated Tenant Improvement
Allowance, then the Tenant Improvement Allowance hereunder shall automatically
adjust to such lower value of actual expenditures). In any case the Tenant
Improvement Allowance also shall be reduced by the construction supervision fee
of an amount not to exceed three (3%) percent of the maximum Tenant Improvement
Allowance hereunder to reimburse Landlord and any professionals or others
charged with ordinary construction supervision tasks, (ii) any monies owing to
Landlord, (iii) all certificates and approvals with respect to Tenant's Work
that may be required by any governmental authorities as a condition for the
issuance of a certificate of occupancy for the Premises, and such certificate of
occupancy (all if and as applicable), and (iv) all certifications of insurance
required under the Lease, and (e) Tenant shall have complied with any and all
other requirements reasonably imposed by Landlord. Notwithstanding any other
term or condition hereof, Tenant acknowledges that the foregoing conditions to
Landlord’s obligation to disburse the Tenant Improvement Allowance must be
satisfied by Tenant by no later than November 30, 2014, time being strictly of
the essence in respect thereof.


SS-6  [***].
 
 
Page 26

--------------------------------------------------------------------------------

 
 
Signature page for that certain Lease by and between U.S. Bank National
Association, as Trustee, [***] (“Landlord”) and ADMA Bio Centers Georgia Inc., a
Delaware corporation (“Tenant”), respecting premises at [***] in Marietta,
Georgia, identified as: [***], Marietta, Georgia 30067, Premises’ Unit/Suite
No.: Suite [***] having an area of approximately [***] square feet and Suite
[***] having an area of approximately [***] square feet.








IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.


LANDLORD:
 
TENANT:
U.S. Bank National Association, as Trustee, [***]
 
  By:   [***]
 
 
 
          By: [***]
 
          Name: [***]
 
          Title: [***]
ADMA Bio Centers Georgia Inc., a
Delaware corporation
 
 
 
 
 
By: /s/ Adam Grossman
 
Name: Adam Grossman
Title: President*
*Signatory above represents and warrants that he or she is acting as a duly
authorized officer of the entity and has full right, power and authority to
completely bind the said entity hereto.
 
WITNESSES:
 
 
[***]
First Witness for Landlord
[Sign above; print name: [***]]
 
 
[***]
Second Witness for Landlord
[Sign above; print name: [***]]
 
WITNESSES:
 
 
/s/ Brian Lenz
First Witness for Tenant
[Sign above; print name: Brian Lenz]
 
 
/s/ Alexandra Furia
Second Witness for Tenant
[Sign above; print name: Alexandra Furia]



Attachments:


Schedule 1       Site Plan
Schedule 2       Option Terms Rent
Schedule 3       Guaranty
Schedule 4       Rules and Regulations
Schedule 5       Exclusives or Use Restrictions
 
Balance of this page purposefully blank.
 
 
Page 27

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


SITE PLAN, AND APPROXIMATE LOCATION OF PREMISES




[***]




The following is deemed incorporated onto the site plan sketch here pictured:
This Schedule is diagrammatic and is intended only for the purpose of indicating
the approximate location of constructed areas comprising the Property and the
approximate location of the Premises therein, and for the purposes of indicating
approximately the boundaries of the Property. It does not in any way supersede
any of Landlord’s rights set forth in the Lease, including in respect of
arrangements and/or locations of shared-use parts of the common areas and
changes in such arrangements and/or locations, including without limitation
parking areas; and Landlord expressly reserves the right to make changes in the
location of buildings or constructed improvements including adding thereto,
diminishing therefrom, relocating same, adding stories thereto, reconfiguring
same, converting landscaping to additional parking, modifying boundaries and
access ways of the Property or otherwise. Areas reflected as or which are
drainage, pond, lake and/or “Not a Part” or “Not Included” or similar words (if
any) are or may be excluded from the Property but Landlord may in the future
elect to incorporate some or all of the same at any time (to the extent
excluded). It is not to be scaled; any measurements or distances shown or
parking counts should be taken as approximate. Dimensions indicated (if any) are
not exact nor to scale and in any case are approximate and are measured to the
center line of interior and party walls, and to the exterior face of exterior
walls, or lease lines. It does not purport to show the exact or final location
of columns, division walls or other required architectural, structural,
mechanical or electrical elements. References to tenants (if any) are not and
shall not be deemed representations of existing or future tenancies nor of any
particular tenant-mix or tenant physical arrangement or placement or operation
or use or closures, now or in the future anticipated.


Balance of this page purposefully blank.
 
 
Page 28

--------------------------------------------------------------------------------

 
 
SCHEDULE 2


FAIR MARKET RENT / STIPULATED RENT (SUITES [***] AND [***])


SUITE [***]:


The Basic Rent payable by Tenant during any option period (“Option Period Base
Rent”) will be the fair market rental value of the portion of the Premises
comprising Suite [***], which shall be determined as follows provided if the
result of the determination below shall be an amount in excess of 25% higher
than the annual Basic Rent due during the last year of the immediately preceding
Term (or Option Term as applicable), then, the lesser value (that is, an amount
which is 25% higher than the annual Basic Rental for the last year of the
immediately preceding Term or Option Term, shall instead be deemed the Fair
Market Rent determination hereunder):


(i)
Within thirty (30) days after receipt of Tenant’s notice to exercise its option
to extend the Term, Landlord will deliver to Tenant a written statement of
Landlord’s determination of the fair market rental value of the Premises (the
"Market Rental Rate"). If Tenant objects to Landlord’s determination of the
Market Rental Rate for the Premises, then Tenant shall, within ten (10) business
days after receipt of Landlord’s notice, notify Landlord in writing that Tenant
disagrees with Landlord’s determination, whereupon Landlord and Tenant shall
meet and endeavor in good faith to agree upon the Market Rental Rate for the
applicable option term.  If Landlord and Tenant fail to reach agreement within
twenty (20) business days after Tenant’s notice, then, within twenty (20) days
thereafter, each party, at its own cost and by giving notice to the other party,
shall appoint a licensed commercial real estate broker with at least seven (7)
years full-time experience as a real estate broker active in the leasing of
commercial space or appraising properties in the City of Marietta and
surrounding areas. Market Rental Rate shall be based on prevailing rates for
leases of retail space similar to and in the vicinity of the Premises, including
any savings to Landlord by virtue of Landlord's not having to pay additional
tenant improvement or inducement costs, or pay additional brokers’ commissions
and any savings to Tenant by not having to pay so-called “key money” if then a
fair market term, but shall not reflect the value added to the Premises by
virtue of tenant improvements made by Tenant at its expense. If a party does not
appoint a broker within the aforementioned period, the single broker appointed
shall determine the Market Rental Rate for the applicable option term. If there
are two (2) brokers appointed by the parties as stated above, the brokers shall
meet within twenty (20) days after the second agent has been appointed and
attempt to determine the Market Rental Rate for the applicable option term.  If
they are unable to agree on such Market Rental Rate within twenty (20) days
after the second broker has been appointed, they shall, within ten (10)
days:  (i) notify all of the parties in writing as to their respective Market
Rental Rate determinations, and (ii) select a third broker who shall be a
licensed commercial real estate agent meeting the qualifications stated above.
If Landlord’s broker and Tenant’s broker are unable to agree on the third broker
within such ten (10) day period, then either Landlord or Tenant may request the
President of the BOMA Chapter including the area of the Project to select a
third broker meeting the qualifications stated in this subsection. Each of the
parties shall bear one-half (1/2) of the cost of appointing the third broker and
the third broker’s fee.



(ii)
Within ten (10) business days after the selection of the third broker, the third
broker shall notify both parties in writing as to which of the two
determinations is closest to the Market Rental Rate for the applicable option
term, and the Market Rental Rate determination so selected by the third broker
shall be the Market Rental Rate for the first year of the applicable option
term.



(iii)
Each broker shall consider such information as Landlord and Tenant timely
presents regarding the determination of Market Rental Rate for the first year of
the applicable option term, and each broker shall be given access to the
information used by each other broker.



SUITE [***]:


The Basic Rent payable by Tenant during any First Option Term and any Second
Option Term for Suite [***] shall be determined as Fair Market Rent, employing
the identical provisions above which are applicable to Suite [***] for Fair
Market Rent computation, substituting references to Suite [***] for existing
references to Suite [***].
 
 
Page 29

--------------------------------------------------------------------------------

 
 
SCHEDULE 3


Guaranty Attached and made a part hereof








Balance of this page purposefully blank.
 
 
Page 30

--------------------------------------------------------------------------------

 
 
GUARANTY OF LEASE


ANNEXED TO AND FORMING A PART OF THE LEASE DATED January 20, 2014, BETWEEN U.S.
Bank National Association, as Trustee, [***] (“Landlord”) and ADMA Bio Centers
Georgia Inc., a Delaware corporation (“Tenant”).


The undersigned, ADMA BIOLOGICS, INC., a Delaware corporation (“Guarantor”),
whose address is set forth below, in consideration of the leasing of the
Premises described in the annexed Lease at the [***] in Marietta, Georgia, to
the above named Tenant, does hereby covenant and agree as follows:


I.
If Tenant shall default in the performance of any of the covenants and
obligations of said Lease on Tenant’s part to be performed (including payment of
all amounts due thereunder), then Guarantor will on demand perform the covenants
and obligations of the Lease on Tenant’s part to be performed and will on demand
pay to Landlord any and all sums due to Landlord, including all damages and
expenses that may arise in consequence of Tenant’s default, and Guarantor does
hereby waive all requirements of notice of the acceptance of this Guaranty and
all requirements of notice of breach or nonperformance by Tenant.



II.
This Guaranty is a guaranty of payment, and not of collection, for any sum of
money owing from Tenant to Landlord.



III.
Guarantor hereby waives:



 
A.
any right to require that any prior action be brought against Tenant;



 
B.
any right to require that resort be had to any security or to any other credit
in favor of Tenant; and



 
C.
all suretyship defenses generally, and the right to petition for the marshaling
of assets.



IV.
This Guaranty shall remain and continue in full force and effect:



 
A.
as to any renewal, extension, holdover, modification or amendment of the Lease
(including any expansion of the Premises and any increase in Tenant’s
obligations to Landlord) and this Guaranty shall remain and continue in full
force and effect as to the Lease even though Tenant may have subleased all or
any portion of the Premises or assigned all or any portion of Tenant’s interest
in the Lease.  Guarantor waives notice of any and all such renewals, extensions,
holdovers, modifications, amendments, subleases or assignments;



 
B.
even though Landlord may have waived one or more defaults by Tenant, extended
the time of performance by Tenant, released, returned or misapplied other
collateral given as additional security (including other guaranties) or released
Tenant from the performance of its obligation under the Lease;



 
C.
notwithstanding the institution by or against Tenant of bankruptcy,
reorganization, readjustment, receivership or insolvency proceeding of any
nature, or the disaffirmance of the Lease in any such proceedings or otherwise;
and



 
D.
until such time as Landlord has executed and delivered to Guarantor an
instrument specifically releasing Guarantor, Guarantor may not be released by
any actions or oral statements of Landlord or by implication.



V.
If the Lease shall be terminated due to a default by Tenant, Guarantor shall
(without in any way limiting its liability under any other provision of this
Guaranty), at the request of and within the complete discretion of Landlord,
enter into a new Lease with Landlord on the same terms and conditions as
contained in the Lease immediately prior to its termination, commencing on the
termination date of said Lease and ending on the expiration date of said Lease;
this provision shall not, however, vest Guarantor with any right to demand or
require such a new Lease from Landlord.  Landlord shall have sole and absolute
discretion as to whether or not such a new lease shall be required.



VI.
Guarantor shall submit to Landlord annually, or at such other times as Landlord
shall request, financial statements and such other financial information as
Landlord shall require, which shall be audited by a certified public accountant
if required by Landlord; provided no such obligation shall arise where Guarantor
is a public company (meaning, a company whose shares are regularly traded on a
US national SEC-regulated securities exchange).



VII.
If Guarantor is a corporation, Guarantor represents and warrants that this
Guaranty has been duly authorized by all necessary corporate action on
Guarantor’s part, has been duly executed and delivered by a duly authorized
officer, and constitutes Guarantor’s valid and legally binding agreement in
accordance with its terms.



VIII.
This Guaranty shall be applicable to and inure to the benefit of Landlord, its
successors and assigns and shall be binding upon the heirs, representatives,
successors and assigns of Guarantor.



IX.
Guarantor may, at Landlord’s option, be joined in any action or proceeding
commenced by Landlord against Tenant in connection with and based upon any
covenants and obligations in the Lease and/or this Guaranty, and Guarantor
waives any demand by Landlord and/or prior action by Landlord of any nature
whatsoever against Guarantor.

 
 
Page 31

--------------------------------------------------------------------------------

 
 
X.
If this Guaranty is signed by more than one party, their obligations shall be
joint and several and the release of one of such Guarantors shall not release
any other such Guarantors.



XI.
The liability of Guarantor is co-extensive with that of Tenant and also joint
and several; an action may be brought against Guarantor and carried to final
judgment either with or without making Tenant a party thereto.



XII.
Until all of Tenant’s obligations under said Lease are fully performed,
Guarantor (1) waives any rights that Guarantor may have against Tenant by reason
of any one or more payments or acts in compliance with the obligation of
Guarantor under this Guaranty, and (2) subordinates any liability or
indebtedness of Tenant held by Guarantor to the obligations of Tenant to
Landlord under said Lease.



XIII.
This Guaranty and the Lease shall be governed by, interpreted under the laws of,
and enforced in the courts of the State in which the Premises are located.



XIV.
Guarantor hereby waives the benefit of any statute of limitations affecting
Guarantor’s liability under this Guaranty and any plea or claim of lack of
personal jurisdiction or improper venue in any action, suit or proceeding
brought to enforce this Guaranty or any of the obligations arising
hereunder.  Guarantor specifically authorizes any such action to be instituted
and prosecuted in any Circuit Court in the State in which the Premises are
located or United States District Court of the State in which the Premises are
located, at the election of Landlord, where venue would lie and be
proper.  Guarantor irrevocably appoints Tenant as its agent for service of
process.



XV.
Guarantor will pay to Landlord all of Landlord’s expenses incurred in enforcing
this Guaranty, including, but not limited to, attorneys’ fees and costs at the
trial level and at all levels of appeal and in connection with any bankruptcy or
administrative proceedings and proceedings for the determination of attorneys’
fees at any level.



XVI.
LANDLORD AND GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT EITHER MAY HAVE TO A TRLAL BY JURY IN RESPECT TO ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY AND ANY
AGREEMENTS CONTEMPLATED HEREBY TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF THE PARTIES HERETO. THE PARTIES FURTHER HEREBY WAIVE THE RIGHT TO
CONSOLIDATE ANY ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL HAS NOT BEEN WAIVED.THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LANDLORD’S ACCEPTANCE OF THIS GUARANTY. THE FOREGOING WAIVERS
ARE IRREVOCABLE AND MUTUALLY, KNOWINGLY, WILLINGLY, INTENTIONALLY AND
VOLUNTARILY MADE AFTER EACH PARTY HAS HAD THE BENEFIT OF OR OPPORTUNITY TO GAIN
LEGAL ADVICE AND COUNSEL.  LANDLORD IS DEEMED TO HAVE JOINED IN THE WAIVERS OF
JURY TRIAL AND RELATED PROVISIONS OF THIS CAPITALIZED PARAGRAPH BY ITS
ACCEPTANCE OF THIS GUARANTY. NOTWITHSTANDING THE FOREGOING IN THE EVENT ANY
PROVISION OF THIS GUARANTY IS PROHIBITED, UNENFORCEABLE OR INVALID UNDER THE
LAWS OF ANY JURISDICTION, INCLUDING THOSE OF THE STATE INDICATED ABOVE, SUCH
PROHIBITION, UNENFORCEABLE OR INVALID PROVISION SHALL NOT IN ANY FASHION AFFECT
THE ENFORCEABILITY OR VALIDITY OF THE REMAINING PROVISIONS HEREOF.



IN WITNESS WHEREOF, the undersigned has executed this Guaranty this 20th day of
January, 2014.


WITNESSES:
 
 
 
[***]
[Witness Sign & Print Above]
 
 
 
[***]
[Witness Sign & Print Above]
 
GUARANTOR:
 
ADMA BIOLOGICS, INC., a
Delaware corporation
 
 
By: /s/ Adam Grossman
Print name: Adam Grossman
FEIN: [***]
 
ADDRESS: 465 Route 17S
 
Ramsey, NJ 07446
 
TELEPHONE: 201-478-5552

 
 
Page 32

--------------------------------------------------------------------------------

 
 
SCHEDULE 4


RULES AND REGULATIONS



1.
In the event of any conflict between the terms of these rules and regulations
and the express provisions of the Lease, the express, applicable provisions of
the Lease shall control.  Landlord reserves the right, without the approval of
Tenant, to rescind, add to and amend any rules or regulations, to add new
reasonable rules or regulations and to waive any rules or regulations with
respect to any tenant or tenants.  Tenant shall provide a copy of these rules
and regulations to each of its employees to facilitate compliance with these
standards.



2.
The sidewalks, walks, plaza entries, corridors, ramps, staircases and elevators
of the Property shall not be obstructed, and shall not be used by Tenant, or the
employees, agents, servants, visitors or invitees of Tenant, for any purpose
other than ingress and egress to and from the Premises.  No skateboards, roller
skates, roller blades or similar items shall be used in or about the Property.



3.
No freight, furniture or other large or bulky merchandise or equipment of any
description will be received into the Property or carried into the elevators, if
any, except in such a manner, during such hours and using such elevators and
passageways as may be approved or designated by Landlord, and then only upon
having been scheduled in advance.  Any hand trucks, carryalls, or similar
equipment used for the delivery or receipt of merchandise or equipment shall be
equipped with rubber tires, side guards and such other safeguards as Landlord
shall reasonably require.  Although Landlord or its personnel may participate or
assist in the supervision of such movement, Tenant assumes financial
responsibility for all risks as to damage to articles moved and injury to
persons or public engaged or not engaged in such movement, including any
equipment, property or personnel of Landlord damaged or injured in connection
with carrying out this service for Tenant.



4.
Landlord shall have the right to prescribe the weight, position and manner of
installation of safes or other heavy equipment which shall, if considered
necessary by Landlord, be installed in a manner which shall insure satisfactory
weight distribution.  All damage done to the Property by reason of a safe or any
other article of Tenant’s equipment being on the Premises shall be repaired at
the expense of Tenant.  The time, routing and manner of moving safes or other
heavy equipment shall be subject to prior approval by Landlord.



5.
Only persons authorized by Landlord will be permitted to furnish newspapers,
ice, drinking water, towels, barbering, shoe shining, janitorial services, floor
polishing and other similar services and concessions in the Property, and only
at hours and under regulations fixed by Landlord.



6.
Tenant, or the employees, agents, servants, visitors or invitees of Tenant,
shall not at any time place, leave or discard any rubbish, paper, articles or
object of any kind whatsoever outside the doors of the Premises or in the
corridors or passageways of the Property.



7.
Tenant shall not place, or cause or allow to be placed, any sign, placard,
picture, advertisement, notice or lettering whatsoever, in, about or on the
exterior of the Premises, Building or Property, except in and at such places as
may be designated by Landlord and consented to by Landlord in writing.  Any such
sign, placard, advertisement, picture, notice or lettering so placed without
such consent may be removed by Landlord without notice to and at the expense of
Tenant.  All lettering and graphics on doors and windows shall conform to the
building standard prescribed by Landlord.



8.
Except as expressly permitted in its Lease. Tenant shall not place, or cause or
allow to be placed, any satellite dish, communications equipment, computer or
microwave receiving equipment, antennae or other similar equipment about or on
the exterior of the Premises, Building or Property.  Any such equipment so
placed may be removed by Landlord without notice to and at the expense of
Tenant.



9.
Canvassing, soliciting or peddling in the Property is prohibited and Tenant
shall cooperate reasonably to prevent same.



10.
Landlord shall have the right to exclude any person from the Property, and any
person in the Property will be subject to identification by employees and agents
of Landlord.  If Tenant desires additional security service for the Premises,
Tenant shall have the right (with advance written consent of Landlord) to obtain
such additional service at Tenant’s sole cost and expense.  Tenant shall keep
doors to unattended areas locked and shall otherwise exercise reasonable
precautions to protect property from theft, loss or damage. Landlord shall not
be responsible for the theft, loss or damage of any property or for any error
with regard to the exclusion from or admission to the Property of any
person.  In case of invasion, mob, riot or public incitement, the Landlord
reserves the right to prevent access to the Property during the continuance of
same by taking measures for the safety of the tenants and protection of the
Property and property or persons therein.



11.
Only workmen employed, designated or approved by Landlord may be employed for
repairs, installations, alterations, painting, material moving and other similar
work that may be done in or on the Property.



12.
Tenant shall not bring or permit to be brought or kept in or on the Premises or
Property any inflammable, combustible, corrosive, caustic, poisonous, or
explosive substance, or firearms, or cause or permit any odors to permeate in or
emanate from the Premises, or permit or suffer the Property to be occupied or
used in a manner offensive or objectionable to Landlord or other occupants of
the Property by reason of light, radiation, magnetism, noise, odors and/or
vibrations.

 
 
Page 33

--------------------------------------------------------------------------------

 
 
13.
Tenant shall not mark, paint, drill into, or in any way deface any part of the
Property or the Premises.  No boring, driving of nails or screws, cutting or
stringing of wires shall be permitted, except with the prior written consent of
Landlord, which consent shall not be unreasonably withheld or delayed.  Tenant
shall not install any resilient tile or similar floor covering in the Premises,
except with the prior approval of Landlord, which approval shall not be
unreasonably withheld or delayed.



14.
No additional locks or bolts of any kind shall be placed on any door in the
Premises and no lock on any door therein shall be changed or altered in any
respect.  Tenant shall not make duplicate keys.  All keys shall be returned to
Landlord upon the termination of this Lease and Tenant shall give to Landlord
the explanations of the combinations of all safes, vaults and combination locks
remaining with the Premises.  Landlord may at all times keep a pass key to the
Premises.  All entrance doors to the Premises shall be left closed at all times
and left locked when the Premises are not in use.



15.
Tenant shall give immediate notice to Landlord in case of known theft,
unauthorized solicitation or accident in the Premises or in the Property, or of
known defects therein or in any fixtures or equipment, or of any known emergency
in the Property.



16.
Tenant shall not use the Premises or permit the Premises to be used for
photographic, multilith or multigraph reproductions, except in connection with
its own business and not as a service for others without Landlord’s prior
written permission.



17.
No animals or birds shall be brought or kept in or about the Property, with the
exception of guide dogs accompanying visually handicapped persons.



18.
No awnings, draperies, shutters or other interior or exterior window coverings
that are visible from the exterior of the Premises may be installed by Tenant
without Landlord’s prior written consent.



19.
Tenant shall not place, install or operate within the Premises or any other part
of the Property any engine, stove, or machinery, or conduct mechanical
operations therein, without the written consent of Landlord.



20.
No portion of the Premises or any other part of the Property shall at any time
be used or occupied as sleeping or lodging quarters.



21.
Tenant shall at all times keep the Premises neat and orderly.



22.
The toilet rooms, urinals, wash bowls and other apparatus shall not be used for
any purpose other than that for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown therein.  The expenses of any
breakage, stoppage or damage, resulting from the violation of this rule shall be
borne by the Tenant who (or whose employees or invitees) shall have caused such
damage.



23.
All tenant modifications resulting from alterations or physical additions in or
to the Premises must conform to all applicable building and fire codes.  Tenant
shall obtain written approval from the management office prior to commencement
of any such modifications and shall deliver as built plans to the management
office upon completion.



24.
Tenant agrees to place all indoor potted plants requiring water within a
container capable of collecting any water overflow, such containers to be
approved and/or supplied by Landlord, at Tenant’s sole expense.  Tenant agrees
to use caution so that indoor plants do not damage or soil the Premises.



25.
Tenant shall not park (and shall insure that Tenant’s employees, agents, and
invitees do not park) in any reserved parking space other than those reserved
parking spaces, if any, specifically assigned to Tenant.  Any vehicle improperly
parked, or parked in any unauthorized parking area in the Property, shall be
towed at the vehicle owner’s expense and without further or additional notice.



26.
Persons using the Parking Areas do so at their own risk.  Landlord specifically
disclaims all liability, except when caused solely by its gross negligence or
willful misconduct, for any personal injury incurred by users of the Parking
Areas, their agents, employees, family, friends, guests or invitees, or as a
result of damage to, theft of, or destruction of any vehicle or any contents
thereof, as a result of the operation or parking of vehicles in the Parking
Areas.


 


Balance of this page purposefully blank.
 
 
Page 34

--------------------------------------------------------------------------------

 
 
SCHEDULE 5


LIST OF EXCLUSIVES OR USE RESTRICTIONS – [***]


The following is a list of prohibited uses including exclusives, use
restrictions, and restrictive covenants and limitations and other use
limitations affecting and/or arising in respect of tenants or occupants at the
above indicated Property. By the attachment of this Exhibit to its lease or
lease modification or amendment, this Exhibit is deemed incorporated into such
lease and made a part thereof; and in connection therewith, the above noted
Tenant under the lease to which this Exhibit relates, hereby covenants and
agrees, for the benefit of Landlord and independently also for the benefit of
each of the parties below previously having secured the following described
exclusive or restriction or other covenants or protections, that, throughout the
term(s) of the Lease, including any renewals or extensions, including as the
premises may be relocated and including as the lease may be assigned or sublet,
the Premises, in whole or in part, will not be used to operate directly or
indirectly for any of the business set forth below, and Tenant shall abide by
all of, and Tenant shall not violate any of, the following described covenants,
restrictions, exclusives or limitations. Tenant further acknowledges that it has
carefully studied the following list; and, where any generally stated exclusive
or other restriction or limitation or covenant below (which may be a summary
rather than the actual quoted language), may reasonably be read to affect
Tenant’s expected rights or operations or use, it was incumbent upon Tenant to
have made inquiry (and Tenant in fact did make such inquiry to the extent it
determined was necessary) to learn the precise language from the specific lease
at bar and noted below, before entering into this Lease or Lease modification or
amendment, so as to best understand and appreciate precisely what shall govern
and control Tenant’s use and operations. References herein or on the attachments
to the trade names of tenants shall not be deemed or construed in any respect as
a representation or warranty or other assurance that any such tenancy now or in
the future exists or shall continue to exist or be open or operating in the
Property nor shall closures (other than permanent termination of the applicable
lease including termination of any surviving continuing restrictions or
limitations noted below) operate or be deemed to diminish or impair the full
force and effect of Tenant's obligation to abide by and not violate the
following. In addition, no tenant whose exclusive or similar lease provisions
are set forth in or otherwise referenced or summarized or expressed in this
Exhibit, may rely upon this Exhibit as the basis for its own rights or remedies
and such tenant shall look (if at all) only and solely and exclusively to its
own written lease for the sole and controlling memorialization of the terms and
conditions which govern and control such tenant’s rights and remedies (any bold
text below, if any, is by virtue of emphasis added for this Exhibit without
suggesting necessarily that same appears in the source text): [***]




Balance of this page purposefully blank.


Page 35

--------------------------------------------------------------------------------